Case 1:11-cv-00071-PGG Document 328-19 Filed 04/22/19 Page 1 of 36




                E x hi bit 1 9
         Case 1:11-cv-00071-PGG Document 328-19 Filed 04/22/19 Page 2 of 36



PREET B H AR AR A
U nit e d St at es Att or n e y f or t h e
S o ut h er n Distri ct of N e w Y or k
B y:        JE A NETTE V A R G AS
            C H RI S T O P H E R H A R W O O D
            M Ó NI C A F O L C H
            J A C O B LI L L Y W HI T E
            J E N NI F E R J U D E
            PI E R R E A R M A N D
Assist a nt U nit e d St at es Att or n e ys
8 6 C h a m b ers Str e et, 3 r d Fl.
N e w Y or k, N Y 1 0 0 0 7
T el.: ( 2 1 2) 6 3 7- 2 6 7 8/ 2 7 2 8/ 6 5 5 9/ 2 6 3 9/ 2 6 6 3/ 2 7 2 4
j e a n n ett e. v ar g as @ us d oj. g o v
c hrist o p h er. h ar w o o d @ us d oj. g o v
m o ni c a.f ol c h @ us d oj. g o v
j a c o b.lill y w hite @ us d oj. g o v
j e n nif er.j u d e @ us d oj. g o v
pi err e. ar m a n d @ us d oj. g o v

U NI T E D S T A T E S DI S T RI C T C O U R T
S O U T H E R N DI S T RI C T O F N E W Y O R K
 U NI T E D S T A T E S O F A M E RI C A, et al. ,

                   Pl ai ntiffs a n d R el at or,
                    v.
 N O V A R TI S P H A R M A C E U TI C A L S
                                                                         C as e N o. 1 1 Ci v. 0 0 7 1 ( P G G)
 C O R P O R A TI O N,

                        D ef e n d a nt.

 U NI T E D S T A T E S O F A M E RI C A,                                P L AI N TI F F T H E U NI T E D
                                                                         S T A T E S’ A M E N D E D I NI TI A L
                   Pl ai ntiff,                                          DI S C L O S U R E S
                    v.
 N O V A R TI S P H A R M A C E U TI C A L S
 C O R P O R A TI O N,

                        D ef e n d a nt.
            Case 1:11-cv-00071-PGG Document 328-19 Filed 04/22/19 Page 3 of 36



            P urs u a nt t o F e d er al R ul e of Ci vil Pr o c e d ur e 2 6( a)( 1), pl ai ntiff t h e U nit e d St at es (t h e

“ G o v er n m e nt ”) , b y its att or n e y, Pr e et B h ar ar a , t h e U nit e d St at es Att or n e y f or t h e S o ut h er n

Distri ct of N e w Y or k, m a k es t h e f oll o wi n g a m e n d e d dis cl os ur es.

                 T h es e a m e n d e d dis cl os ur es d o n ot i n cl u d e a n y i n di vi d u als or m at eri als t h at m a y b e

us e d s ol el y f or i m p e a c h m e nt. F urt h er, b y m a k i n g t h es e dis cl os ur es, t h e G o v er n m e nt d oes n ot

w ai v e, a n d h er e b y e x pr essl y r es er v e s, t h e ri g ht t o ass ert a n y pri vil e g e or o bj e cti o n u n d er

a p pl i c a bl e st at ut e, r e g ul ati o n, l a w or r ul e, i n cl u di n g, b ut n ot li mit e d t o, t h e att or n e y- cli e nt, w or k

pr o d u ct, a n d d e li b er ati v e pr o c ess pri vil e g es. I n a d diti o n, as t h e G o v er n m e nt’s i n v esti g ati o n is

c o nti n ui n g, t h es e dis cl os ur es ar e b as e d o n i nf or m ati o n n o w r e as o n a bl y a v ail a bl e; t h e

G o v er n m e nt e x pr essl y r es er v e s t h e ri g ht t o s u p pl e m e nt, cl arif y, r e vis e, or c orr e ct a n y or all of t h e

dis cl os ur es h er ei n i n a c c or d a n c e wit h F e d er al R ul e of Ci vil Pr o c e d ur e 2 6( e)( 1).

I.          W   I T N E S S E S:

            B as e d o n i nf or m ati o n c urr e ntl y k n o w n t o t h e G o v er n m e nt, t h e f oll o wi n g i n di vi d u als m a y

h a v e i nf or m ati o n t h at t h e G o v er n m e nt m a y us e i n s u p p ort of t h e cl ai ms i n its A m e n d e d
                                                                                                                  1
C o m pl ai nt i n I nt er v e nti o n fil e d o n A u g ust 2 6, 2 0 1 3 (t h e “ U. S. C o m pl ai nt ”).             T h e f oll o wi n g

wit n ess es m a y h a v e r el e v a nt i nf or m ati o n r e g ar di n g t h e s u bj e cts i n di c at e d.        W h er e k n o w n t o t h e

G o v er n m e nt’s c o u ns el, t h e l ast k n o w n a d dr ess a n d t el e p h o n e n u m b er of t h e wit n ess is pr o vi d e d:




        1
           I n a d diti o n t o t h e wit n ess es i d e ntifi e d b el o w, t h e G o v er n m e nt als o i d e ntifi es a n y
i n di vi d u als i d e ntifi e d b y d ef e n d a nt N o v artis P h ar m a c e uti c als C or p. i n its i niti al dis cl os ur es,
a m e n d e d dis cl os ur es, or dis c o v er y r es p o ns es.


                                                                        2
            Case 1:11-cv-00071-PGG Document 328-19 Filed 04/22/19 Page 4 of 36




            A.       C u r r e nt a n d F o r m e r E m pl o y e es of N o v a rtis P h a r m a c e uti c als C o r p.
                     ( “ N o v a rtis ”) o r A d v a n c e d H e alt h M e di a ( “ A H M ”) W h o M a y H a v e R el e v a nt
                     I nf o r m ati o n R e g a r di n g P oli ci es , P r o c e d u r es a n d P r a cti c es wit h R es p e ct t o
                     N o v a rtis S p e a k e r P r o g r a ms 2
                                                                                         3
                     1.       C urr e nt a n d F or m er N o v artis E m pl o y e es

                              R el at or Os w al d Bil ott a (r e pr es e nt e d b y Ji m Mill er, Es q.)4

                              All N o v artis s al es r e pr es e nt ati v es or s al es m a n a g ers i d e ntifi e d i n E x hi bit A ,
                              att a c h e d h er et o.

                              A n y N o v artis e m pl o y e e i d e ntifi e d b y a n y p art y i n r es p o ns e t o a dis c o v er y
                              r e q u est i n t his a cti o n.

                              A n y N o v artis e m pl o y e e i n cl u d e d b y N o v artis as a d o c u m e nt c ust o di a n or a
                              R ul e 3 0( b)( 6) d esi g n e e.

                              A n y N o v artis e m pl o y e e w h os e d e p ositi o n is n oti c e d b y a n y p art y .

                     2.       C urr e nt a n d F or m er A d v a n c e d H e alt h M e di a E m pl o y e es

                              Ir wi n Mittl e m a n ( R e pr es e nt e d b y C hristi a n J e ns e n, Es q.)5

                              Mi c h el e G alis z e ws ki
                               1 2 1 C h a nl o n R o a d, S uit e 3 0 0
                                N e w Pr o vi d e n c e, NJ 0 7 9 7 4
                              ( 9 0 8) 2 2 2- 4 8 2 9

                               A n y A H M e m pl o y e e w h os e d e p ositi o n is n oti c e d b y a n y p art y .


        2
             F or p ur p os es of t h es e a m e n d e d dis cl os ur es, t h e t er m “s p e a k er pr o gr a m ” i n cl u d es
r o u n dt a bl e e v e nts.
        3
            T o t h e e xt e nt t h e wit n ess is a f or m er e m pl o y e e of N o v artis a n d t h e G o v er n m e nt h as a l ast
k n o w n a d dr ess a n d/ or p h o n e n u m b er f or t h e wit n ess, t h e G o v er n m e nt is pr o vi di n g t h at l ast
k n o w n a d dr ess a n d/ or p h o n e n u m b er or t h e l ast k n o w n a d dr ess a n d/ or p h o n e n u m b er of his or
h er r e pr es e nt ati v e .
        4
            Mr. Mill er’s a d dr ess is S h e p h er d, Fi n k el m a n, Mill er & S h a h, L L P, 6 5 M ai n St., C h est er,
C T 0 6 4 1 2. ( 8 6 0) 5 2 6- 1 1 0 0.
        5
             Mr. J e ns e n’s a d dr ess is Ol e n d er F el d m a n, L L P, 2 4 8 M orris A v e n u e, U ni o n, NJ 0 7 0 8 3.
( 9 0 8) 9 6 4- 2 4 4 6.


                                                                      3
            Case 1:11-cv-00071-PGG Document 328-19 Filed 04/22/19 Page 5 of 36




                                                          6
            B.        G o v e r n m e nt Wit n ess es

                      1.      C e nt ers f or M e di c ar e a n d M e di c ai d S er vi c es ( “ C M S ”)

                              M ar k H o gl e
                              Dir e ct or E nt er pris e D at a S er vi c es Gr o u p
                              Offi c e of T e c h n ol o g y S ol uti o ns
                              C e nt ers f or M e di c ar e a n d M e di c ai d S er vi c es
                              7 5 0 0 S e c urit y B o ul e v ar d
                              B alti m or e , M D 2 1 2 4 4
                              ( 4 1 0) 7 8 6- 6 9 6 6

                              Alis h a B a n ks
                              Di visi o n Dir e ct or, Di visi o n of E nr oll m e nt O p er ati o ns
                              7 5 0 0 S e c urit y Bl v d
                              B alti m or e, M D 2 1 2 4 4
                              ( 4 1 0) 7 8 6- 0 6 7 1

                              C h eri Ri c e
                              Dir e ct or, M e di c ar e Pl a n P a y m e nt Gr o u p
                              C e nt ers f or M e di c ar e & M e di c ai d S er vi c es
                              7 5 0 0 S e c urit y Bl v d
                              B alti m or e, M D 2 1 2 4 4
                              ( 4 1 0) 7 8 6- 0 7 8 9

                              Ari a n n e S p a c c ar elli
                              T e c h ni c al A d vis or
                              Di visi o n of B e n efit P ur c h asi n g a n d M o nit ori n g
                              M e di c ar e Dr u g B e n efit a n d C & D D at a Gr o u p
                              C e nt ers f or M e di c ar e & M e di c ai d S er vi c es
                              7 5 0 0 S e c urit y Bl v d
                              B alti m or e, M D 2 1 2 4 4
                              ( 4 1 0) 7 8 6- 5 7 1 5




        6
           T h e i n di vi d u als i d e ntifi e d b el o w as G o v er n m e nt wit n ess es s h o ul d b e c o nt a ct e d t hr o u g h
c o u ns el f or t h e G o v er n m e nt.


                                                                      4
Case 1:11-cv-00071-PGG Document 328-19 Filed 04/22/19 Page 6 of 36




           J a y G a v e ns
           N ati o n al T e c h ni c al Dir e ct or f or t h e Fi n a n ci al M a n a g e m e nt Gr o u p
           Fi n a n ci al M a n a g e m e nt Gr o u p
           C e nt er f or M e di c ai d & C hil dr e n’s S er vi c es
           C e nt ers f or M e di c ar e a n d M e di c ai d S er vi c es
           6 1 F ors yt h Str e et, S W, S uit e 4 T 2 0
           Atl a nt a, G e or gi a 3 0 3 0 3
           ( 4 0 4) 5 6 2- 7 4 3 0

           T h es e i n di vi d u als m a y h a v e r el e v a nt i nf or m ati o n r e g ar di n g o n e or m or e of
           t h e f oll o wi n g t o pi cs: ( 1) t h e a d mi nistr ati o n of t h e M e di c ar e a n d M e di c ai d
           pr o gr a ms; ( 2) t h e M e di c ar e a n d M e di c ai d cl ai ms pr o c ess es, i n cl u di n g t h e
           c ertifi c ati o ns a n d r e pr es e nt ati o ns m a d e i n c o n n e cti o n wit h t h os e pr o c ess es;
           a n d ( 3) t h e M e di c ar e cl ai ms d at a t h at t h e G o v er n m e nt pr o d u c e d i n t his
           m att er.

      2.   T RI C A R E (f or m erl y k n ow n as C H A M P U S)

           Tr a c y C o uf al, C F E
           H e alt h c ar e Fr a u d S p e ci alist
           Pr o gr a m I nt e grit y
           T RI C A R E M a n a g e m e nt A cti vit y
           1 6 4 0 1 E C e ntr et e c h P ar k w a y
           A ur or a, C O 8 0 0 1 1
           ( 3 0 3) 6 7 6- 3 7 5 2

           B et h S p e ar m a n
           S e ni or Pr o gr a m A n al yst/ T P h ar m 4 C o ntr a cti n g Offi c er R e pr es e nt ati v e
           D ef e ns e H e alt h A g e n c y
           1 6 4 0 1 E C e ntr et e c h P ar k w a y
           A ur or a, C O 8 0 0 1 1
           ( 3 0 3) 6 7 6- 3 9 2 2

           Willi a m Bl a n c h e
           C hi ef P ur c h as e d O p er ati o ns Br a n c h, T P h ar m Pr o gr a m M a n a g er
           D ef e ns e H e alt h A g e n c y
            7 7 0 0 Arli n gt o n B o ul e v ar d, S uit e 5 1 0 1
            F alls C h ur c h, V A 2 2 0 4 2
           ( 7 0 3) 6 8 1- 2 8 9 0




                                                   5
Case 1:11-cv-00071-PGG Document 328-19 Filed 04/22/19 Page 7 of 36




           J a m es A. J o n es
           Vi c e Pr esi d e nt
            Pr o vi d er N et w or k M a n a g e m e nt
           H e alt h N et F e d er al S er vi c es
            2 1 0 7 Wils o n B L V D, S uit e 9 0 0
             Arli n gt o n, V A 2 2 2 2 0 1
           ( 5 7 1) 2 2 7- 6 5 4 5

            L y n d a D o bs o n
             Dir e ct or, O p er ati o ns
           P GB A
            8 7 3 3 Hi g h w a y 1 7 B y p ass
            S urfsi d e B e a c h, S C 2 9 5 7 5
           ( 8 4 3) 5 8 1- 7 4 8 6

           J e n nif er Wis e
           M a n a g er, O p er ati o ns
           P GB A
            2 0 0 D o zi er Bl v d
            Fl or e n c e, S C 2 9 5 0 1
           ( 8 4 3) 7 3 6- 4 6 1 1

           Bill P a y n e, Dir e ct or
           N et w or k & Cl ai ms A d mi nistr ati o n
             H u ma na
            T h e F or u m III
            3 0 5 N ort h H urst b o ur n e P k y
            L o uis vill e, K Y 4 0 2 2 2
           ( 5 0 2) 3 1 8- 6 0 9 1

           T h es e i n di vi d u als m a y h a v e r el e v a nt i nf or m ati o n r e g ar di n g o n e or m or e of
           t h e f oll o wi n g t o pi cs: ( 1) t h e a d mi nistr ati o n of t h e T RI C A R E pr o gr a m, ( 2)
           t h e T RI C A R E cl ai ms pr o c ess , i n cl u di n g t h e c ertifi c ati o ns a n d
           r e pr es e nt ati o ns m a d e i n c o n n e cti o n wit h t h at pr o c ess; a n d ( 3) t h e T RI C A R E
           cl ai ms d at a t h at t h e G o v er n m e nt pr o d u c e d i n t his m att er.

      3.   D e p art m e nt of V et er a ns Aff airs ( “ V A ”)

           Cr ai g R o bi ns o n
           Ass o ci at e D e p ut y Assist a nt S e cr et ar y f or N ati o n al H e alt h c ar e A c q uisiti o n
           P. O. B o x 7 6
           1 st A v e. 1 Bl k N of 2 2n d St.
           Hi n es, I L 6 0 1 4 1
           ( 7 0 8) 7 8 6- 1 7 5 7

                                                   6
            Case 1:11-cv-00071-PGG Document 328-19 Filed 04/22/19 Page 8 of 36




                             Mi c h a el V al e nti n o
                             C hi ef C o ns ult a nt, P h ar m a c y B e n efits M a n a g e m e nt S er vi c es
                             8 1 0 V er m o nt A v e n u e N W
                             W as hi n gt o n, D C 2 0 4 2 0
                             ( 2 0 2) 4 6 1- 7 3 6 0

                             Mi k e Gri v n o vi cs
                             Dir e ct or, Offi c e of C o ntr a ct R e vi e w
                             8 1 0 V er m o nt A v e, N W ( 5 5)
                             W as hi n gt o n, D C 2 0 4 2 0
                             ( 2 0 2) 4 6 1- 4 6 5 6

                             T h es e i n di vi d u als m a y h a v e r el e v a nt i nf or m ati o n r e g ar di n g o n e or m or e of
                             t h e f oll o wi n g t o pi cs: ( 1) t h e a d mi nistr ati o n of t h e V A’s h e alt h c ar e pr o gr a m;
                             ( 2) t h e pr o c ess t hr o u g h w hi c h t h e V A pr o c ur es a n d dis p e ns es pr es cri pti o n
                             dr u gs, i n cl u di n g t h e c ertifi c ati o ns a n d r e pr es e nt ati o ns m a d e i n c o n n e cti o n
                             wit h t h at pr o c ess; a n d ( 3) t h e V A cl ai ms d at a t h at t h e G o v er n m e nt pr o d u c e d
                             i n t his m att er.
                                                                   7
                     4.      St at e M e di c ai d A g e n ci es

                             S h ar o n A n n R h o d es ( Al a b a m a)

                             Li n d a S m all w o o d ( C ol or a d o)

                             Efr e m G ol d e n ( C o n n e cti c ut)

                             D o mi ni q u e S ai nt- L ot h ( D el a w ar e)

                             B et h H e nr y ( Fl ori d a)

                             M ar k H all ( G e or gi a)

                             J o y M c C or mi c k ( G e or gi a)

                             K at hri n e A y a d (I d a h o)

                             Eli z a b et h S a n Mi g u el (I n di a n a)

                             M ar k A. K n i g ht ( K a ns as)

        7
            T h e G o v er n m e nt will pr o vi d e c o nt a ct i nf or m ati o n f or t h e st at e M e di c ai d a g e n c y wit n ess es
list e d b el o w o n r e q u est.


                                                                       7
Case 1:11-cv-00071-PGG Document 328-19 Filed 04/22/19 Page 9 of 36




           U m a J a g a n at h a n ( K e nt u c k y)

           T a e h e e H a n ( L o uisi a n a)

           D e nis e C e ul e ( M ai n e)

           M ar c W all ( M ar yl a n d)

           Tri n a G u y ( Mi c hi g a n)

           J e n n e C a u dl e ( M o nt a n a)

           K eri R y a n ( N e br as k a)

           Lis e C. F arr a n d ( N e w H a m ps hir e)

           J eff P et ers o n ( N e w M e xi c o)

           J a ni c e N orris ( N ort h C ar oli n a)

           C hrist o p h er S. J os e p h ( N ort h D a k ot a)

           T o b e y C ull er ( O hi o)

           J usti n Et c hi es o n ( O kl a h o m a)

           C hrist o p h er J. B ut al a ( Or e g o n)

           D a ni el W al k er ( P e n ns yl v a ni a)

           T h o m as D e Q u attr o ( R h o d e Isl a n d)

           L a wr e n c e O v er b a u g h ( S o ut h C ar oli n a)

           R o n al d A. B u g a y ( S o ut h D a k ot a)

           Oli vi a M or e n o ( T e x as)

           Mi c h ell e B e ar d ( V er m o nt)

           D a vi d E d w ar d M c D o n al d ( W as hi n gt o n)

           J a mi e J o n es ( Wis c o nsi n)


                                                   8
        Case 1:11-cv-00071-PGG Document 328-19 Filed 04/22/19 Page 10 of 36



                               D e b bi e P ai z ( W y o mi n g)

                               Wit n ess es fr o m st at e M e di c ai d a g e n ci es f or t h e st at es n ot i d e ntifi e d a b o v e.

                               T h es e i n di vi d u als h a v e r el e v a nt i nf or m ati o n r e g ar di n g t h e M e di c ai d cl ai ms
                               d at a t h at t h e G o v er n m e nt pr o d u c e d i n t his m att er.

                      5.       A n y c urr e nt or f or m er G o v er n m e nt e m pl o y e e w h os e d e p ositi o n N o v artis
                               n oti c es or w h o is i d e ntifi e d as a R ul e 3 0( b)( 6) d esi g n e e.

            C.        D o ct o rs a n d Ot h e r H e alt h C a r e P r of essi o n als W h o M a y H a v e R el e v a nt
                      I nf o r m ati o n R e g a r di n g t h e C o n d u ct of N o v a rtis’s S p e a k e r P r o g r a ms :8

                      1.          All d o ct ors or ot h er h e alt h c ar e pr of essi o n als or m e m b ers of t h eir st aff
                                  i d e ntifi e d i n E x hi bit B , att a c h e d h er et o.

                      2.          A n y d o ct or or ot h er h e alt h c ar e pr of essi o n al or m e m b er of t h eir st aff
                                  i d e ntifi e d b y a n y p art y i n r es p o ns e t o a dis c o v er y r e q u est i n t his a cti o n.

                      3.          A n y d o ct or or ot h er h e alt h c ar e pr of essi o n al or m e m b er of t h eir st aff
                                  w h os e d e p ositi o n is n oti c e d b y a n y p art y .

            D.             Wit n ess es W h o M a y H a v e I nf o r m ati o n A b o ut D a m a g es:9

            R e pr es e nt ati v es a n d/ or a g e nts of C M S, T RI C A R E, t h e V A , a n d t h e st at e M e di c ai d

a g e n ci es t h at r ei m b urs e d M e di c ai d cl ai ms f or t h e dr u gs at iss u e i n t h e U. S. C o m pl ai nt, i n cl u di n g

t h e i n di vi d u als i d e ntifi e d a b o v e i n s e cti o n I-B; a n y i n di vi d u al i n t h e N o v artis C ar di o v as c ul ar

s al es f or c e i n v ol v e d i n t h e s al e or pr o m oti o n of — i n cl u di n g c o n d u cti n g s p e a k er pr o gr a ms f or —

t h e dr u gs at iss u e i n t h e U. S. C o m pl ai nt; a n y e m pl o y e e or a g e nt of N o v artis i n v ol v e d i n t h e

r e vi e w or a n al ysis of N o v artis’s s p e a k er pr o gr a ms — i n cl u di n g fr o m t h e p ers p e cti v e of

c o m pli a n c e a n d r et ur n o n i n v est m e nt — wit h r es p e ct t o t h e dr u gs at iss u e i n t h e U. S. C o m pl ai nt ;

a n d a n y i n di vi d u als i d e ntifi e d b y N o v artis i n its i niti al dis cl os ur es, a m e n d e d dis cl os ur es, or


        8
            I n a d diti o n t o t h e wit n ess es i d e ntifi e d b el o w, t h e wit n ess es i d e ntifi e d i n s e cti o n I-A als o
m a y h a v e i nf or m ati o n r el e v a nt t o t h e c o n d u ct of N o v artis s p e a k er pr o gr a ms.
        9
            I n a d diti o n t o t h e wit n esses i d e ntifi e d b el o w, t h e wit n ess es i d e ntifi e d i n s e cti o ns I- A
t hr o u g h C als o m a y h a v e i nf or m ati o n r el e v a nt t o t h e s c o p e of d a m a g es.


                                                                       9
        Case 1:11-cv-00071-PGG Document 328-19 Filed 04/22/19 Page 11 of 36



dis c o v er y r es p o ns es.

           F urt h er, t h e G o v er n m e nt m a y c all o n e or m or e e x p ert wit n ess es t o s u p p ort its cl ai ms i n

t h e U. S. C o m pl ai nt. T h e U nit e d St at es will m a k e dis cl os ur es r e g ar di n g e x p ert wit n ess es, if a n y,

i n c o m pli a n c e wit h t h e F e d er al R ul es of Ci vil Pr oc e d ur e a n d t h e C o urt’s S c h e d uli n g Or d er.

II.         DO   C U M E N TS    :

                 A. T h e f oll o wi n g c at e g ori es of d o c u m e nts ar e i n t h e p oss essi o n, c ust o d y, a n d c o ntr ol

                      of t h e G o v er n m e nt a n d m a y b e us e d b y t h e G o v er n m e nt t o s u p p ort o n e or m or e of

                      its cl ai ms i n t h e U. S. C o m pl ai nt:

                      •     D o c u m e nts pr o d u c e d b y N o v artis i n r es p o ns e t o a HI P A A s u b p o e n a fr o m t h e
                            U S A O/ S D N Y ( “ S D N Y ”), d at e d N o v e m b er 1 8, 2 0 1 1;

                      •     D o c u m e nts pr o d u c e d b y A H M i n r es p o ns e t o a HI P A A s u b p o e n a fr o m t h e
                            S D N Y , d at e d M ar c h 2 6, 2 0 1 2 (t h e “ A H M S u b p o e n a ”);

                      •     D o c u m e nts pr o d u c e d b y I m p a ct R x i n r es p o ns e t o a HI P A A s u b p o e n a fr o m
                            t h e S D N Y, d at e d D e c e m b er 3, 2 0 1 2 (t h e “I m p a ct R x S u b p o e n a ”);

                      •     D o c u m e nts pr o d u c e d b y d o ct ors a n d ot h er h e alt h c ar e pr of essi o n als p urs u a nt
                            t o s u b p o e n as s er v e d o n t h e m b y t h e S D N Y;

                      •     R e g ul at or y fili n gs, p u bli c dis cl o s ur es, pr ess r el e as es, a n d/ or p u bli c st at e m e nts
                            s u b mitt e d or iss u e d b y N o v artis;

                      •     Cl ai m s d at a f or t h e dr u gs at iss u e i n t h e U. S. C o m pl ai nt;

                      •     D o c u m e nts r es p o nsi v e t o t h e G o v er n m e nt’s dis c o v er y r e q u ests i n t his a cti o n;

                      •     D o c u m e nts pr o d u c e d b y N o v artis i n t his a cti o n;

                      •     D o c u m e nts pr o d u c e d b y t h e G o v er n m e nt i n t his a cti o n;

                      •     D o c u m e nts pr o d u c e d b y R el at or i n t his a cti o n;

                      •     D o c u m e nts pr o d u c e d b y t hir d p arti es i n t his a cti o n; a n d

                      •     D o c u m e nts r el at e d t o t h e M e di c ar e, M e di c ai d, T RI C A R E a n d V A cl ai ms
                            pr o c ess es, i n cl u di n g c ertifi c ati o ns a n d ot h er r e pr es e nt ati o ns m a d e i n
                            c o n n e cti o n wit h t h os e pr o c ess es.

                                                                      10
        Case 1:11-cv-00071-PGG Document 328-19 Filed 04/22/19 Page 12 of 36



                 B. L o c ati o n of D o c u m e nts:

                      •      U nit e d St at es Att or n e y’s Offi c e f or t h e S o ut h er n Distri ct of N e w Y or k, N e w
                             Y or k Cit y

                      •      C e nt ers f or M e di c ar e a n d M e di c ai d S er vi c es, B alti m or e, M ar yl a n d

                      •      T RI C A R E M a n a g e m e nt A cti vit y, A ur or a, C ol or a d o

                      •      D e p art m e nt of V et er a ns Aff airs , W as hi n gt o n, D. C.

III.        CO   M P U T A TI O N O F   D   A M A G ES   :

           Wit h r es p e ct t o its cl ai ms u n d er t h e F als e Cl ai ms A ct, as a m e n d e d, 3 1 U. S. C. § § 3 7 2 9- 3 3

( “ F C A ”), t h e G o v er n m e nt is e ntitl e d t o r e c o v er tr e bl e d a m a g es a n d ci vil p e n alti es.     M or e

s p e cifi c all y, t h e G o v er n m e nt is e ntitl e d t o r e c o v er tr e bl e d a m a g es b as e d o n (i) all M e di c ar e P art

D r ei m b urs e m e nts f or t h e dr u gs at iss u e i n t h e U. S. C o m pl ai nt as a r es ult of ki c k b a c ks p ai d t o

d o ct ors a n d ot h er h e alt h c ar e pr of essi o n als f or t h os e dr u gs, (ii) t h e f e d er al s h ar e of M e di c ai d

r ei m b urs e m e nts f or t h e dr u gs at iss u e i n t h e U. S. C o m pl ai nt as a r es ult of ki c k b a c ks p ai d t o

d o ct ors a n d ot h er h e alt h c ar e pr of essi o n als f or t h os e dr u gs , (iii) all T RI C A R E r ei m b urse m e nts

f or t h e dr u gs at iss u e i n t h e U. S. C o m pl ai nt as a r es ult of ki c k b a c ks p ai d t o d o ct ors a n d ot h er

h e alt h c ar e pr of essi o n als f or t h os e dr u gs, a n d (i v) all p a y m e nts or p ur c h as es m a d e b y t h e

D e p art m e nt of V et er a ns Aff airs ( “ V A ”) f or t h e dr u gs at iss u e i n t h e U. S. C o m pl ai nt as a r es ult of

ki c k b a c ks p ai d t o d o ct ors a n d ot h er h e alt h c ar e pr of essi o n als f or t h os e dr u gs. I n a d diti o n, t h e

G o v er n m e nt is e ntitl e d t o a ci vil p e n alt y as pr o vi d e d b y st at ut e f or e a c h f als e cl ai m a n d/ or r e c or d

or st at e m e nt m at eri al t o a f als e or fr a u d ul e nt cl ai m s u b mitt e d t o M e di c ar e, M e di c ai d , T RI C A R E,

or t h e V A f or r ei m b urs e m e nt or p a y m e nt f or pr es cri pti o ns writt e n f or t h e dr u gs at iss u e i n t h e

U. S. C o m pl ai nt as a r es ult of t h e p a y m e nt of ki c k b a c ks b y N o v artis t o d o ct ors a n d ot h er h e alt h

c ar e pr of essi o n als.

           T h e f ull s c o p e of d a m a g es a n d p e n alti es t h at t h e G o v er n m e nt is e ntitl e d t o r e c o v er u n d er

                                                                      11
        Case 1:11-cv-00071-PGG Document 328-19 Filed 04/22/19 Page 13 of 36



t h e F C A will b e est a blis h e d t hr o u g h dis c o v er y. T h e G o v er n m e nt’s d a m a g es i n t his c as e ar e

b as e d o n e a c h i nst a n c e i n w hi c h N o v artis s u b mitt e d, or c a us e d t o b e s u b mitt e d, cl ai ms t o

M e di c ar e, M e di c ai d, T RI C A R E, a n d t h e V A f or pr es cri pti o ns writt e n b y h e alt h c ar e

pr of essi o n als r e c ei vi n g ki c k b a c ks t hr o u g h N o v artis’s s p e a k er pr o gr a ms.

           Fi n all y, t o c o m p ut e d a m a g e s u n d er its u nj ust e nri c h m e nt cl ai m, t h e G o v er n m e nt will

a n al y z e t h e i nf or m ati o n it o bt ai ns fr o m N o v artis t hr o u g h dis c o v er y i n t his a cti o n.

           C o nsist e nt wit h F e d er al R ul es of Ci vil Pr o c e d ur e 2 6( a)( 1)( A)(iii) a n d 3 4, t h e U nit e d

St at es will pr o d u c e t h e d o c u m e nts or ot h er e vi d e nti ar y m at eri al, n ot pri vil e g e d or ot h er wis e

pr ot e ct e d fr o m dis cl os ur e, o n w hi c h t h e G o v er n m e nt’s d a m a g es c al c ul ati o ns ar e b as e d.

           I V.       IN S   U R A N CE   :

           T h e dis cl os ur e r e q uir e d u n d er F e d er al R ul e of Ci vil Pr o c e d ur e 2 6( a)( 1)( A)(i v) d o es n ot

a p pl y h er e.


D at e d: A u g ust 1 7, 2 0 1 6                                                  R es p e ctf ull y s u b mitt e d,
N e w Y or k, N e w Y or k
                                                                                  PREET B H AR AR A
                                                                                  U nit e d St at es Att or n e y f or t h e
                                                                                  S o ut h er n Distri ct of N e w Y or k

                                                                          B y:      s/ C hrist o p h er B. H ar w o o d
                                                                                    JE A NETTE V A R G AS
                                                                                    C H RI S T O P H E R H A R W O O D
                                                                                    M Ó NI C A F O L C H
                                                                                    J A C O B LI L L Y W HI T E
                                                                                    J E N NI F E R J U D E
                                                                                    PI E R R E A R M A N D
                                                                                     Assist a nt U nit e d St at es Att or n e y s
                                                                                     8 6 C h a m b ers Str e et, 3r d Fl o or
                                                                                       N e w Y or k, N. Y. 1 0 0 0 7
                                                                                      T el: 2 1 2- 6 3 7- 2 7 2 8
                                                                                      F a x: 2 1 2- 6 3 7- 2 6 8 6



                                                                     12
Case 1:11-cv-00071-PGG Document 328-19 Filed 04/22/19 Page 14 of 36




                    E x hi bit A
          t o t h e G o v e r n m e nt's
             A m e n d e d I niti al
                 Dis cl os u r es
                   Case 1:11-cv-00071-PGG Document     328-19 Filed 04/22/19 Page 15 of 36
                                               E x hi bit A


N a me                              A d d r ess          Cit y        St at e   Zi p   P h o ne N u m ber
Gil b ert A bitt
Vir gi ni a A c k er m a n n
M e g h a n A d a ms
R oti mi A ki n n u o y e
Mi c h ell e Alf or d
R h o n d a Al o urf ali
Gl a dst o n e A n d ers o n
Li n ds a y Ar mstr o n g
R a k es h Ast h a n a
J a c k A u g ust y
J a m es A usti n
Li n ds a y B a bi k
Jill S p a g n oli ( B air d)
L esli e B a k er
Mi c h a el B ar b a
St e v e n B ar n es
Ri c h ar d B ar o n e
J e a n ett e B arr o n
C ar ol y n B asil o n e
J a m es B a u m
Ali ci a B a z e m or e
St e p h e n B e e k
J uli e B er g
Mi c h ell e B er m u d e z
M arti n B er nst ei n
St a c e y B e ust er
A nj a n a B h att a c h ar y y a
Os w al d Bil ott a c/ o Ji m
Mill er, Es q.
B o n ni e Bis e
S h a n n o n Bl a c k
Jill Bl a c kl e y
L y n n Bl a n d
B e nj a mi n B o a m p o n g
Jac k B oe ve
I g n a ci o B o n et
J o n B or k o ws ki
D erri c k Br a c ks
Mi c h a el Br a g g
F or d Br a n c h
R y a n Br a n dt

R o c k y Br a w n er
J o h n Br o o k b a n k
W a y n e Br o o ks
B ar b ar a Br o w n
Bri a n Br o w n
C hris Br o w n
S h ar o n Br o w n b ur ns
B e at a Br u n o
S c ott B u c kl a n d
Tiff a n y B u m p ers

C hrist o p h er B us h
Ci n d y C a c c ur o

C hristi n a C al a utti
D a w n m ari e C all a w a y



                                                   P a g e 1 of 9
                   Case 1:11-cv-00071-PGG Document     328-19 Filed 04/22/19 Page 16 of 36
                                               E x hi bit A


N a me                                     A d d r ess         Cit y      St at e   Zi p   P h o ne N u m ber
M oll y C a m p b ell
A n n a C a m p b ell
J o y C a m p b ell
F a bi a n C ar c hi
Z a c h C arl e
J o a n n e C as h ett o
L a ur e n C asi ell o
S h a n n o n C er c o n e
I v a n n a C er ul o
C y nt hi a C et a ni
K at hl e e n C h a b us
C hristi n a C h a n g
J o e C h e v eri n o
Br a d C h vis u k
J uli e Cli g g ett
T h o m as C ol b ur n
T or a h C ol e
E d wi n C o n c e p ci o n

M ar y b et h C o n d o n
J e n nif er C o nf ort
A n n e C o n n ell
Mi c h a el C o ntr er as
G er ar d C ott er
J uli e C o v e y
Kristij a n a C o z a
J os e p h C u m mi n gs
P e g g y C u n ni n g h a m
P ai g e C url e y
J ess e D ai g n a ult
P atri ci a D ail e y
Eri c D a ns e y ar
R as h mi n D a v e
A ma n da Da y
P et er D el or e n z o
L ei g h D e es e
P atri c k D efr a n cis ci
Kristi n a D e m ps e y
B er ni c e D e z el a n
M ar k Di a m o n
D a vi d Di c ks o n
Tiff a n y Di e d eri c h
C arl a Di gi a c o m o

Ki m Dill ar d
M ar y Di pi nt o m oss
J os e p hi n e Dis ot e o- M al a n g a
Eri c Di v al eri o
R o b ert D o bl er
T h o m as D ol a n
K urt D o m b k o ws ki
J a m es D o mi ni c k
J as o n D o u gl as
M ar k D o utt
Bri a n Dr e c hsl er
D a vi d D u e
D arr e n D u h art
G er al d D ut c h



                                                         P a g e 2 of 9
                   Case 1:11-cv-00071-PGG Document     328-19 Filed 04/22/19 Page 17 of 36
                                               E x hi bit A


N a me                                 A d d r ess         Cit y      St at e   Zi p   P h o ne N u m ber
K ell y D ut ki e wi c z
C ar ol y n E a ds
T a m ar a E b eli n g
M eliss a Eis el e
M att h e w El z er
D a vi d E m m ol o
E d w ar d E n dl er
T h o m as Er vi n
P atri ci a Es p osit o C a n d el a
Vir gi ni a F ar n u m
Bri a n F arr o
R o b ert F e d al e n
St ef a n y F e e n e y
M e g a n F e n ert y
D e nis e F est a
J essi c a Fis ci n a
A m y Fl o y d
Al e x a n d er F ost er
S a m F us c o

A n g el o G a bri el e
M o ni c a G ali e
J a m es G all a g h er
R usti n G all a g h er
J a m es G a n n o n
Eli z a b et h G ar ci a
J o h n G arr ar d
J er e m y G arrit y
D e b or a h G el b ar d
L o uis G e nit e m p o
J e a n n a G e or g e
M a d el ei n e Gillis
H oll y Gl o v er
Lis a G ol d m a n
Fr e d d y G o m e z
Vl a di mir G o n c h ar o v
Tr a ci G o o d al e
T o d d G or d e n
Eri k Gr a h o v a c
C e cili a Gr a nstr o m
L a wr e n c e Gr a u
G ar y Gr e c o
T h o m as Gr e e n e
Mi c h a el Gr ef e
M ari e n e Gr e g or y
L ei g h a n n Gri m m
M ar y Gr m olj e z

N a n c y Gr o c h ols ki
A n g el a Jill Gr oss
K e vi n Gr u oss o
R a y G u e p et
J a m es G uil d
M ari n a G ut m a n
Le o n Ha nc oc k
Si d h art h H a n d a
C arl H arris o n
G ar y H arris o n



                                                     P a g e 3 of 9
                   Case 1:11-cv-00071-PGG Document     328-19 Filed 04/22/19 Page 18 of 36
                                               E x hi bit A


N a me                          A d d r ess              Cit y        St at e   Zi p   P h o ne N u m ber
B ar b ar a H artl a n d er
H e at h er H art m a n
B o n ni e H at c h er
J effr e y H a w es
L a ur a H e al y
D o u gl as H e h n er
T o n y a H elt o n
M ar k H e n ni o n
C hrist o p h er H er n d o n
S c ott H ess
Cl a u di a H e u nis
J a mi e Hilli ar d
K e vi n H o b bs
Bri a n H off m a n
St e p h a ni e H o g a n
D a vi d H oll as c h
S h ar o n H u
M ar k H u nt er
J o h n I bs e n
R o b ert I m mi g
Alfr e d o I nf a nt e
W a y n e J a c ks o n

J effr e y J a k o b
J a n e W als h
Cliff or d J a vi er
Gr a c e J ess e n
B o o k er J o h ns o n
J as o n J o h ns o n
S h o ni J o n es

V a n ess a J o n es
K e vi n J o y c e
J e n nif er J u dis c h
B a m bi K ai n e
Z e n a K aji
M att h e w K a n e
J a mi e K at o
N at ali e K e h n
J o a n n e K el c h
Al m e d a K e n dri c k
Bri a n K e n n a
L a uri e K e nt
K at hl e e n Ki d d
G al e n a Kiss el e v
D e nis e K o n o p k a
S us a n K o os h a
J o h n K ors
Ki m b er K ors g a ar d
J o a n n e K or z e n k o
T h o m as K os ol a
J o y K oss off
J a ni n e K o zl o ws k y
M ari a L a R os a
Eli z a b et h L a y n e
D e b or a L e o n ar d
T er esit a L e v at o
M el a ni e Li b er at or e



                                                   P a g e 4 of 9
                      Case 1:11-cv-00071-PGG Document     328-19 Filed 04/22/19 Page 19 of 36
                                                  E x hi bit A


N a me                                 A d d r ess          Cit y        St at e   Zi p   P h o ne N u m ber
M ei Hs ui Li n
Bri a n Li n c ol n

D o u gl as Li v e c c hi
C o urtl a n d Ll o y d
K ar e n L o e w e nst er n
A nt h o n y L o n g
D arl a L o n g
Si m o n a L o p es
R o d n e y L o u n ds
Willi a m L u c as
J a m es L y n c h
Vi ct ori a L y n e p ort er
Ki m b erl y L e v eill e
S a n dr a M a gi er a
J o n at h a n M ai o n e
D a vi d M all o y
P a ul M a nfr e di ni
Bri d g et M a p es
El ai n a M ar
J uli e M ar c y
Br u c e M ars d e n
Gr e g M arti n
Vi n c e nt M arti n
S hr e y a M arti n o

T err e n c e M as o n
P atri ci a M at h e ws o n
C y nt hi a M att h e ws
S h a w n M c cl ai n
J err y M c gr a d y
Mi c h a el M c gr e n e h a n
Eli z a b et h M c m a n us
J effr e y M cf err a n
S e a n M c g o v er n
C h arl es M c ki n n e y
K ar e n All e y n e m e a ns

Alf o ns o M e n es es
Br ett M e u ni er
L a uri e Mi c h e a u
Tiff a n y Mill er
Willi a m Mills
A nt o ni o Mir a n d a
J as o n Miss or y
Dlis a Mit c h ell
Willi a m Mit c h ell
J o n at h a n Mi z gl e ws ki
P atri ci a M o ni c o- S ulli v a n
Da w n M o o ne y
M aril y n M o or e
C hrist o p h er M orr all
M er c e d es M orris b er g er
M att h e w M orr o w
J e n nif er M os es
S us a n M ur p h y
Ti m ot h y M urt h a
J a n M us k at



                                                      P a g e 5 of 9
                    Case 1:11-cv-00071-PGG Document     328-19 Filed 04/22/19 Page 20 of 36
                                                E x hi bit A


N a me                                     A d d r ess         Cit y      St at e   Zi p   P h o ne N u m ber
J a m es N a p ol e o n
M ar y N a u g ht o n
A n n a b el N a u- P h oj a n a k o n g
Lis a N a wr o c ki
N at ali e N els o n- Li n g
L a ur a N e y
S h e a Ni c h ols
Mi c h el e Ni kl a us
K at h ari n e Ni mi c k
Tr a ci e N u n n er y
H e at h er O estri k e
D a vi d Ols e n
P atri c k Ols o n
C h a d Or eill y
P a ul P a dill a
Al e x a n d er P a g n ott a
C or e y P ai k
M ar y P al er m o
A nt h o n y P a m bi a n c o
C ar ol P a n ar a
N or m a n P ars o ns
J a ni c e P as q u ali n a
Mi c h a el P at n es k y
J essi c a P a v o n
A m b er P ell e gri ni
Ri c h ar d P e n ni n o
E mil y P er eir a
C h arli e P er e z
Ali n a P eri n otti
A n ast asi a P erist eris
Mi c h a el P err a ult
Li n ds e y P et ers o n
C h arl es P etr as k e
R y a n Pfl a n z
J os e p h P hilli ps
R a n di Pitt m a n
A n n e Pl eis
D e nis e P olis
B ar b ar a P or c h er
M ar k P ost
L ei g h a n n e P otts
S h a n e Pr att
K ell y Pr ess o n
D a ni el Pri mr os e
E v e Psil o p o ul os
N o a h P u c k o wit z
Mi c h a el P u gli a
D a ni el P u gsl e y
G ar y Q ui m b y
P a ul R a bi d e a u
S us a n R a d er
St e v e n R att n er
M ar g ar et R a u c h
M ar y ell e n R e ar d o n
C h arl e n e R e bst o c k
C hrist e n R e d d e n
Me ga n Ree d
A n g el a R e p p ert



                                                         P a g e 6 of 9
                      Case 1:11-cv-00071-PGG Document     328-19 Filed 04/22/19 Page 21 of 36
                                                  E x hi bit A


N a me                          A d d r ess                 Cit y        St at e   Zi p   P h o ne N u m ber
J o h n R e ps h a
S us a n R e z ai

J ar e d Ritt er
Mi c h a el Ri v as
Ali ci a Ri v er a

C at h eri n e R o bi ns o n
Otis h a R o bi ns o n
P err y R o bi ns o n
A b el ar d o R o dri g u e z
C or all y R o dri g u e z
J u a n R o dri g u e z
J a n R o es n er
J os e p h R ot h e n g ast
N at h a n R usti n
C hristi n e R z as a
Fr a n k S a c c a m o n a
Z ai n a S a y e g h
M att h e w S c al a bri n o
D a ni el S c h a c h er
M ar k S c h e m pf
K eit h S c hi e d e n h ei m
O w e n S c h mi d el er
Bri a n S c h m u c k er
L a uri e S c h u h
D o n al d S c h ult z
J as o n S c h ult z
R os e a n n S c h w er dt
Di a n e S c ott
J a m es S ells
L e o n ar d S g o b b a

A n g el a S h aff er
Bi n d es h S h a h
H oll y S h a k er
A n g el a S h a n n o n
Mi c h a el S h a w
N a n c y S h e p ar d
Bi n g S hi
H e at h er S hi pt os ki
D a w n S h u g ert
Willi a m Sil v erstri m
H oll y Sil v estri
Krist e n Si m k o
P as q u al e Si nis g alli
R o n al d Sir a
L a ur a Sis ki n d
J o h n Sli c k
H e at h er S m art
D a vi d S mit h
A n n e S mit h
D e b or a h S mit h
Mi c h a el S mit h
L u z a dri a n a S o bli c k
G e or g e S o d e n
H e nr y S olis
J os e p h S or c e



                                                      P a g e 7 of 9
                    Case 1:11-cv-00071-PGG Document     328-19 Filed 04/22/19 Page 22 of 36
                                                E x hi bit A


N a me                                    A d d r ess         Cit y      St at e   Zi p   P h o ne N u m ber
M ar y a n n S ori a n o
Br o o ks St a nsfi el d
As hl e y St e p h e ns
R e n e e St e u b er h u ds o n
Br a n d e e St o ots
J o h n St ott
P et er Str eit
Allis o n Wi nst a nl e y ( S ull e ns)

C hrist o p h er S utt o n
J e n nif er S w e e n e y
T eri S w e pst o n
J os e p h S z eli
J e n nif er T at e
Mi c h a el T a yl or
S hirl e y T a yl or
N a n c y T c hi n nis
H ei di T er esi
C hristi n a T h eil e
S h ar o n T h e ol o g us
M att h e w T h o m as
L y n ds e y T h o m as
R ut h T h o ms e n
Il di k o Ti g er
Willi a m Ti n er
Fr a n c es c a Ti g h e
J effr e y T o m e k
J os e p h T o w er
M ar y Tr e m m el
K e n d all Tri pl ett
J o h n Tr oj a n o ws ki
N at ali e Tr u b ets k y
J e n nif er Ts eli kis

E d u ar d Ts y m er m a n
C h er yl T u c k er
M ar y k a y T ull y
O ke y U ba h
J e n nif er U hl
J effr e y U ms h ar es
Cl a yt o n U n d er w o o d
Mi c h el e V a n d er v el d e n
M att h e w V a n M e et er
Ka n dace Va ne
L a ur a V d o vi c k
M ari e V e n as c ar
L uis Vill e g as
S yl vi a W a hl b er g
M eliss a W aits
J o h n W als h
Ki m b erl y W a n at
J o h n W a ntr o b a
M ar k W asi c k
Ti m ot h y W at ers
C y nt hi a W ei n g art n er
D ori a n n W est

T er es a W est er d ui n


                                                        P a g e 8 of 9
                  Case 1:11-cv-00071-PGG Document     328-19 Filed 04/22/19 Page 23 of 36
                                              E x hi bit A


N a me                      A d d r ess                 Cit y        St at e   Zi p   P h o ne N u m ber
C hristi a n W hit e
J e n n y W hit e
N at ali y a W hit e
D erri c k W hit m or e
Mi c h ell e Willi a ms
P et er Willi a ms
L aj u a n n a Willi a ms
Kristi n Willi ar d
J o h n Wills o n
H ar v e y Wils o n
S a n dr a Wis n os ki
M ari a W o o ds
A v eri W o o d w ar d
S a n dr a Wri g ht
C hristi n a Wiss el
Fr a n k Wri g ht
M eliss a Wri g ht
A n dr e W yss
Is ht ai k Z a m a n
P hilli p Z a ml o ot
Bri a n Z ol n o ws ki
Mi c h a el Z u b er
K ar e n Z u h n




                                                  P a g e 9 of 9
Case 1:11-cv-00071-PGG Document 328-19 Filed 04/22/19 Page 24 of 36




                    E x hi bit B
          t o t h e G o v e r n m e nt's
             A m e n d e d I niti al
                 Dis cl os u r es
                       Case 1:11-cv-00071-PGG Document     328-19 Filed 04/22/19 Page 25 of 36
                                                    E x hi bit B



Na me                                     A d d r ess                                                                         Cit y                  St at e     Zi p                 P h o ne N u m ber
R a h at A b b as
Ali a A b d ei- M e g ui d                5 0 0 N W all Str e et, S uit e # 5 0 1                                             Ka n ka kee            IL          60901
Zi a A b di
Rif at A b o us y
A k h ali d A b o us y                    1 4 9 0 4 J eff ers o n D a vis Hi g h w a y, S uit e # 4 0 6                       W o o d bri d g e      V A       2 2 1 9 1- 3 9 0 8
I n n a A br a m o v a                    1 9 0 4 B er g e n A v e n u e, 3r d Fl.                                            Br o o kl y n           N Y        1 1 2 3 4- 5 8 2 1
D e br a A bst o n                        2 8 5 0 V a n L e er Dri v e                                                        M e m p his            T N        3 8 1 3 3- 4 9 3 5
J or g e A c ost a
L a ur a A d dis                          1 3 8 9 G all eri a Dri v e, S uit e 1 0 0                                          H e n d ers o n        N V       89014
L o w ell A d ki ns
Irf a n A d m a ni                        1 0 3 Ri v er R o a ds                                                              E d g e w at er        NJ        07020
Er n est o Afri c a n o
J u g al A gr a w al                      1 4 4 3 5- 3 2 A v e n u e                                                          Fl us hi n g           N Y       11354
M a n u el A g uil er a                   2 3 5 W est C ars o n St.                                                           C ars o n              C A       9 0 5 0 5- 7 0 4 8
Saee d A h ma d                           5 3 0 0 N I n d e p e n d e n c e A v e n u e, S uit e # 2 8 0                      O kl a h o m a Cit y   O K       73112
C yr us A kr a mi
Fr a n k Al ari o
S er g e Al e x a n dr e
J es us Alf o ns o
G h ass a n Al k o ut a mi                2 6 6 0 T at e Bl v d S E                                                           Hi c k or y            NC        2 8 6 0 2- 1 4 6 5
M o h a m m e d Al- N ajj a r
A n g el Al o ns o                        3 5 8 F o n m art ell o A v e n u e , S uit e # 1 0 3                               H u maca o             PR         00791
E d w ar d Al q u er o                    9 4- 1 4 1 P u p u p u hi Str e et                                                  W ai p a h u           HI        9 6 7 9 7- 2 5 1 0
D e e p a k A mi n
D or o n A mi r                           4 3 9 Mill Hill A v e n u e                                                         Bri d g e p ort        CT         0 6 6 1 0- 2 8 6 6
Pr a m ot e A n a nt a c h ai
M a n u el A n g                          1 7 1 2 Lili h a St., S uit e 3 0 3                                                 H o n ol ul u          HI        96817
Mi c h a el A n n a bi
Z a e e m A ns ari
St e v e n A nt o n                       2 1 0 1 V al e R o a d, S uit e # 2 0 1                                             S a n P a bl o         C A        9 4 8 0 6- 3 8 3 5
As g h ar A n w a r
D e n nis A p o nt e                      2 2 5 6 0 t h Str e et                                                              W est N e w Y or k     NJ        07093
R al p h A q u ar dr o                    2 0 4 A n a Dri v e                                                                 Fl or e n c e          AL        35630
Bill y Ar a nt                            P. O. B o x 1 1 2 3 1                                                               C h att a n o o g a    T N       3 7 4 0 1- 2 2 3 1
J os e p h Ar e n a
W a y n e Ar n ol d
Willi a m Ar n ol d c/ o Br y n e         Pi e d m o nt H e alt h c ar e, I n c. 1 8 0 0 H o w ell Mill R d., S uit e 3 5 0    Atl a nt a            G A       30318
G o n c h er, Es q.
G e or g e Ar o n of f
Ri c h ar d As h b y                      1 6 4 7 B e n ni n g R o a d N E, S uit e # 3 0 1/ 3 0 2                            W as hi n gt o n       DC        2 0 0 0 2- 4 5 6 9
Ali Ass efi                               1 3 1 3 5 L e e J a c ks o n M e m ori al Hi g h w a y 1 3 5                        F airf a x             V A        2 2 0 3 3- 1 9 0 7
B ul e nt At a c                          1 6 1 9 P el h a m P ar k w a y N ort h                                             Br o n x               N Y        10469
A b d ei- M o n ei m Atti a               P. O. B o x 6 0 0 2                                                                 Ur b a n a             IL          6 1 8 0 3- 6 0 0 2
M ar k A u er b a c h
B arr y A v e nt                          2 8 5 9 V a n L e er Dri v e                                                        M e m p his             T N       3 8 1 3 3- 4 9 3 5
Iri n a A vr u c h e vs k a y a           5 9 3 J u n e Pl a c e N ort h                                                      W o o d m er e         N Y       11581
C es ar A z c u et a
J os e p h B a d ol at o
T err y B a ks h                          2 L at hr o p A v e n u e                                                           N or wi c h            CT         0 6 3 6 0- 2 3 0 9
Ri c h ar d B al e y
P a n a yi oti es B alt at zis            8 1 1 3 H arf or d R o a d, S uit e # 1 0 0                                         B alti m or e          M D       2 1 2 3 4- 5 7 0 7
Y ar o n B ar e k et                      1 0 3 Ri v er R o a d                                                               E d g e w at er        NJ         0 7 0 2 0- 1 0 1 0
B e c h ar a B arr a k                    1 0 0 0 As yl u m A v e n u e, S uit e # 3 2 1 8                                    H artf or d            CT         0 6 1 0 5- 1 7 7 0
S a nj a y B att a
H er b ert B a zr o n
Ali B a z zi                              3 8 0 1 Bis c a y n e Bl v d, 3 rd Fl o or                                          Mi a mi                FL        3 3 1 3 7- 9 8 0 0
K e n n et h B e c k e r
R aj e n dr a B ell a m                   1 1 7 0 7 N Willi a ms Str e et, S uit e # 3                                        D u n n ell o n        FL         3 4 4 3 2- 5 8 9 0
A n g el o B ell ar di ni
Y a ni n a B el ots er k o v as k a y a   2 2 1 6 N ati o n al Dri v e                                                        Br o o kl y n          N Y        1 1 2 3 4- 6 8 0 1
P a bl o B e n c os m e
A nt h o n y B e n n ar d o
M ar c el B e n oit                       1 7 9 4 Fl at b us h A v e n u e                                                    Br o o kl y n          N Y        1 1 2 1 0- 4 3 0 2
A n g elit a B er e d o                   3 0 1 N ort h Pr airi e A v e, S uit e 3 0 1                                        I n gl e w o o d       C A        90301
Mi c h a el B er k                        4 9 2 1 P ar k vi e w Pl a c e, S uit e # 1 3 A                                     S ai nt L o uis         M O       6 3 1 1 0- 1 0 3 2 ( 3 1 4) 3 3 3- 4 1 0 0
Ri c h ar d B er k o wit z
S et h B er n ar d
M ati h e w B ert us                      P. O. B o x 2 6 8 9 1 9                                                             O kl a h o m a Cit y   O K       7 3 1 2 6- 8 9 1 9
Bri a n B h a g at
J a g dis h B h a g at                    G 1 0 7 1 N B all e n g er Hi g h w a y P ar k Pl a z a, S uit e # 2 0 6            Fli nt                 MI        4 8 5 0 4- 4 4 5 3




                                                                                                           P a g e 1 of 1 2
                       Case 1:11-cv-00071-PGG Document     328-19 Filed 04/22/19 Page 26 of 36
                                                    E x hi bit B



Na me                              A d d r ess                                                                Cit y                  St at e     Zi p                  P h o ne N u m ber
H e ml at a B h ati a
S c ott Bi e d er m a n n
J os e p h Bir n b a u m           1 0 K ettl e Cr e e k R o a d                                              T o ms Ri v er         NJ        08753
C h ar m ai n e Bl ai r            2 4 8 9 S uit el z er R o a d, S uit e 1 0 1                               C ol u m b us          O H       43219                  ( 6 1 4) 4 7 3- 1 3 0 0
V eit a Bl a n d
C h arl es Bl e e c h er           2 4 3 B o yl e R o a d                                                     S el d e n             N Y       1 1 7 8 4- 1 9 5 4
A ni B o d o ut c hi a n
Ai a d di n B ol a d               2 6 1 6 S h er w o o d H all L a n e, S uit e # 3 0 3                      Al e x a n dri a       V A       2 2 3 0 6- 3 1 0 0
A nt h o n y B o n ett
A n dr e w B ori n
P e dr o B os c h
L e o B o w ers
E d w ar d B o yl a n
M urr a y Br a n d
R y a n Br a n dt
St e v e n Br e n m a n
Fr a n cis Br es ci a              7 2 2 All e g h e n e y Str e et, S uit e # 3                              D a u p hi n           P A        17018
Fr a n kli n Br o d y
D erri c k Br o w n                7 3 3 N B e ers Str e et                                                   H ol m d el            NJ         0 7 7 3 3- 1 5 2 8
K e n n et h Br o w n              1 0 6 Ir vi n g Str e et N W, S uit e 4 1 0 0                              W as hi n gt o n       DC        20010
M orris Br o w n                   2 9 1 2 S pri n g b or o R o a d W, S uit e 2 0 1                          D a yt o n             O H        4 5 4 3 9- 1 6 7 4
St e v e B u c h a n               1 5 9 5 9 H all R o a d, S uit e 4 1 0                                     Mac o m b              MI        48044                 ( 5 8 6) 5 6 6- 0 6 2 0
B et h B u c h a n a n             7 1 7 E Br o a d w a y Str e et                                            F ort vill e           I N          4 6 0 4 0- 1 5 5 1
T e mis h a B u d d e n            1 2 B ar n ett e Dri v e                                                   S u mt er              SC          2 9 1 5 0- 8 0 0 4
W al dr o B u e n af e             P. O. B o x 6 5 6                                                          W ar                   W V       2 4 8 9 2- 0 6 5 6
N o or B u n n e y
J a m es B ur ks
R h o n d a B ur m eist e r
L a wr e n c e B yr d
J os elit o C a b a c c a n        2 6 9 0 S W hit e R o a d, S uit e 5 0                                     S a n J os e           C A        9 5 1 4 8- 2 0 7 6
Vi ct or C a b al es
Ri c ar d o C a br al              8 9 3 2 S W 9 7t h A v e., S uit e F                                       Mi a mi                FL         33176
Erli n d a C a c h ol a            9 3 6 K ali hi St.                                                         H o n ol ul u          HI        96819
R o b ert C aif a n o              1 8 5 0 Ri d g e R o a d E                                                 R o c h est er         N Y       1 4 6 2 2- 2 4 4 8
J a c q u eli n e C ai n           6 1 0 W y o mi n g A v e n u e                                             Ki n gst o n           P A        1 8 7 0 4- 3 7 0 2
Ri c ar d o C al v o
Ri c h ar d C a p ell o
G arr y C ar b o n e
Ol g a C ar m e n at es
G e or g e C ar r                  P. O. B o x 1 0 4 2 4 0                                                    J eff ers o n Cit y     M O        6 5 1 1 0- 4 2 4 0
P e dr o C arrill o                1 0 0 N W 2 7 th A ve n ue                                                 Mi a mi                FL         3 3 1 2 5- 5 1 1 4
L a ur e n c e C arr oll
M ar c C arr oll                   5 3 4 5 H e n dr o n R o a d                                               Gr o v e p ort         O H       43125              ( 6 1 4) 8 3 5- 0 0 7 0
J os e p h C as ell a              2 1 L af a y ett e R o a d, S uit e # C                                    S p art a              NJ        0 7 8 7 1- 3 5 6 5
R o b ert C as p e r               4 2 0 2 S U ni v ersit y A v e n u e                                       Littl e R o c k        AR        7 2 2 0 4- 7 8 4 1
Ri c h ar d C ass of f
G er m a n C astr o
M ar ci a C astr o
Ti m ot e o C astr o
J os e C e nt uri o n              9 5 2 6 N E 2 n d A v e n u e, S uit e # 1 0 2                             Mi a mi S h or es      FL        3 3 1 3 8- 2 7 5 0
E n oc h C ha n
P a ul C h a n g                   P. O. B o x 1 6 8 9                                                        Et o w a h             NC        2 8 7 2 9- 1 6 8 9
M o h a m m a d C h a u d h ur y   3 1 Brist ol Dri v e                                                       M a n h ass et         N Y       1 1 0 3 0- 3 9 4 4
A m b ar a m C h a u h a n         1 6 4 5 R ostr a v er R o a d                                              B ell e V er n o n     P A       1 5 0 1 2- 9 6 5 5
S aif C h e e m a                  1 5 0 0 W alt o n Bl v d                                                   R o c h est er Hills    MI       48309              ( 2 4 8) 6 5 1- 8 1 5 6
Mi c h a el C h e n                3 5 Pr o gr ess Str e et                                                   E dis o n              NJ        08820
G e or g e C h e p o nis
K ar e n C hi c k
J o h n C hi n                     1 0 1 0 H url e y W a y, S uit e # 5 0 0                                   S a cr a m e nt o       C A       9 5 8 2 5- 3 2 1 6
Li n d C hi n n er y
M u zi b ul C h o w d h ur y       1 0 8 0 D a y Hill R o a d, S uit e # 1 0 2                                Wi n ds or             CT         0 6 0 9 5- 1 7 8 1
D a ni el C hrist o
P a ul C h u
J os e C h u a                     2 4 0 Willi a ms o n Str e et, S uit e # 2 0 3                             Eli z a b et h         NJ        0 7 2 0 2- 3 6 7 4
B er n ar d C h u n                1 3 2 9 L usit a n a St., S uit e 1 0 2                                    H o n ol ul u          HI        96813
R o b ert Ci c c h elli
J o h n Ci ci ar elli
L uis Cis n er os
Br e nt Cl ar k
H o w ar d C o b ert               2 0 7 N Br o a d Str e et, 3 r d Fl.                                       P hil a d el p hi a    P A        1 9 1 0 7- 1 5 0 0




                                                                                           P a g e 2 of 1 2
                      Case 1:11-cv-00071-PGG Document     328-19 Filed 04/22/19 Page 27 of 36
                                                   E x hi bit B



Na me                                          A d d r ess                                                                   Cit y                    St at e    Zi p                  P h o ne N u m ber
Ri c h C o h e n
St e v e C o h e n
R oy C ohe n
C e dri c C ol e m a n
Mill ar d C olli e r
D a mi a n C olli ns                           1 0 0 M e m ori al H os pit al Dri v e, S uit e # 3 A                         M o bil e                 AL       3 6 6 0 8- 1 1 8 3
M ar k C ollis o n                             P. O. B o x 1 4 7 5                                                           D es M oi n es           I A       5 0 3 0 5- 1 4 7 5
C hris C ol o pi nt o
E d w ar d C o n d o n
C h arl es C o o k                             3 4 1 4 Si x F or ks R o a d                                                  R al ei g h               NC       2 7 6 0 9- 7 2 3 4
Mi c h a el C o o p er m a n                   9 2 1 W est C c h elt e n h a m A v e n u e                                   M elr os e P ar k        P A       19027
Ri c ar d o C or di d o                        2 2 0 0 W hit n e y A v e n u e, S uit e # 1 8 0                              Ha m de n                 CT       0 6 5 1 8- 3 6 9 1
Ri c h ar d C otti er o
P hilli p C o y
C y nt hi a Cr a wf or d gr e e n
K e vi n Cr o wl e y                           P. O. B o x 3 7 5 5                                                           O ma ha                  NE        6 8 1 0 3- 0 7 5 5
Ir e n e C u et o                              9 9 3 L e n o x Dri v e, S uit e # 2 0 0                                      L a wr e n c e vill e    NJ        0 8 6 4 8- 2 3 1 6
Hi d al b ert o C ur n o w
C h a c k u m k al C yri a c                   8 0 2 1 Rit c hi e Hi g h w a y                                               P as a d e n a           M D       2 1 1 2 2- 1 0 1 6
B er g e D a d o uri a n                       4 0 0 S o ut h R a m p art Bl v d, S uit e 2 4 0                              L as V e g as            N V        89145             ( 7 0 2) 9 0 6- 1 1 0 0
F eli x D ail e yst erli n g
Fr a n k D al ess a n dr o
Ri c k D a mr o n                              2 7 7 0 C a pit al M e di c al Bl v d., S uit e # 2 0 0                       T all a h ass e e        FL         32308
J err y D a n ci k                             4 6 0 0 I n v est m e nt Dri v e, S uit e # 2 9 0                             Tr o y                   MI        48098
J o h n D a ni els
T h o m as D a n n als
Willi a m D ar pi ni                         1 4 7 5 N W 1 2 t h A v e n u e, B o x 0 1 6 9 6 0 M 8 5 1                      Mi a mi                  FL         3 3 1 3 6- 1 0 0 2
J a m es D a vis                             7 6 5 S 3r d A v e n u e                                                        B art o w                FL         3 3 8 3 0- 5 8 0 3
D a nil o D e a n o
Di os d a d o D e asis
P et er D e e                                2 2 2 8 Lili h a St, S uit e 4 0 0                                              H o n ol ul u            HI        9 6 8 1 7- 3 5 6 4
Ni c h ol as D efili p pis c/ o Willi a m F. 1 8 C ol u m bi a T ur n pi k e                                                 Fl or h a m P ar k       NJ         07932             ( 9 7 3) 6 4 5- 4 8 1 4
M a d er er, Es q.
P e dr o D e g u z m a n                     9 9 5 1 R o c k C ut Xi n g                                                     L o v es P ar k          IL         6 1 1 1 1- 1 9 9 9
C at ali n o D el a cr u z
M ari a n el a D el a p ortill a
R o m ul o D el ar os a                      6 5 2 P atri d g e Dri v e                                                      Pri n c et o n           W V       24740
J os e D el e o n                            1 5 2 0 Lili h a St. # 2 0 3                                                    H o n ol ul u            HI        96817
R e ct o D el e o n
A nt h o n y D el pi a n o
S al v a d or D elr os ari o
A nt h o n y D el u c a                      P. O. B o x 6 8 7                                                               Ol d Bri d g e           NJ        0 8 8 5 7- 0 6 8 7
Fr e d D el u ci a                           5 3 5 P ort W as hi n gt o n Bl v d, # 1                                        P ort W as hi n gt o n   N Y        11050
P hil D e n nis
A nt h o n y D e n oi a
A nt h o n y D e p a ol a                    2 1 L af a y ett e R o a d, S uit e C                                           S p art a                NJ        0 7 8 7 1- 3 5 6 5
A nt h o n y D et uli o                      7 3 3 N B e ers Str e et                                                        H ol m d el              NJ        0 7 7 3 3- 1 5 2 8
Bri a n D e y ar mi n                        5 7 5 C o al V all e y R o a d                                                  J eff ers o n Hills      P A
S h a w n D hill o n                         3 3 3 N ort h C al v ert Str e et, S uit e # 5 5 5                              B alti m or e            M D       2 1 2 1 8- 6 5 1 8
St e v e n Di a m o n d
Fl or e n ci o Di a z
P e dr o Di a z
Fr a n k Di c hi ar a
P et er Di c ki ns o n
St e v e Dis a nti, c/ o M ar k A.           1 3 1 S o ut h D e ar b or n St. 3 0t h Fl o or                                 C hi c a g o             IL          60603                ( 3 1 2) 7 1 5- 5 8 8 2
Fl ess n er, Es q.
Mi c h a el Dis ci gli o
J os e D o mi n g u e z
J effr e y D os k o w                        2 3 3 3 M orris A v e n u e, S uit e D 1                                        U ni o n                 NJ        07083
T err y Dr a g as h                                                                                                                                                                    ( 6 1 4) 4 2 0- 6 3 9 7
P a ul Dr e y e r                            2 0 0 E P e n ns yl v a ni a A v e n u e, S uit e # 2 1 2                       P e ori a                IL          6 1 6 0 3- 3 0 8 9
K at hl e e n Dri n a n
T o d d D u dl e y
Ali x D ufr es n e                           1 1 6 6 E ast er n P ar k w a y                                                 Br o o kl y n            N Y        1 1 2 1 3- 4 1 0 8
C arl D u k es
R u p ert o D u m a pi                       9 2 2 Vir gi ni a A v e n u e                                                   W el c h                 W V       24801
J o ve n D u n g o                           P. O. B o x 4 7 7, M o nt g o m er y Str e et                                   J ers e y Cit y           NJ        07303
D o u gl as D u n h a m
R o b ert D u n n
Er n est o D ut ert e




                                                                                                          P a g e 3 of 1 2
                        Case 1:11-cv-00071-PGG Document     328-19 Filed 04/22/19 Page 28 of 36
                                                     E x hi bit B



Na me                                    A d d r ess                                                                   Cit y                      St at e      Zi p              P h o ne N u m ber
C arl E as o n                           P. O. B o x 1 0 0 3 7 1                                                       G ai n es vill e           FL         3 2 6 1 0- 0 3 7 1
J o h n E b erly                         4 5 0 1 Ol d S p art a n b ur g R o a d                                       T a yl ors                 SC          2 9 6 8 7- 4 1 0 5
D u n k Ellis
G e or g E ml ei n                       5 0 0 U ni v ersit y A v e n u e                                              S a cr a m e nt o           C A        9 5 8 2 5- 6 5 2 4
J a c k E n gl ert
J uli a n Es pirit u                     2 4 M a c c or kl e A v e n u e S W, S uit e # 2 0 1                          S o ut h C h arl est o n        W V    2 5 3 0 3- 1 4 7 6
B e nj a mi n F ail
N at al e F al a n g a                   1 0 0 E a gl es m er e Cir                                                    E ast Str o u ds b ur g    P A         1 8 3 0 1- 3 1 4 4
J effr e y F el d m a n
R o b F er n a n d e z
J a c q u eli n e F er n a n d e z       P. O. B o x 2 1 6 0, U ni o n I nt er n al M e di ci n e Gr o u p             U ni o n                    NJ        07083
R o b ert F et c h er o                  6 2 0 L o wr y A v e n u e                                                    J e a n n ett e             P A       1 5 6 4 4- 2 4 6 8
J or g e Fi g u er o a
E d w ar d Fili p p o n e
K e n n et h Fis h b er g e r            2 0 0 B ell e T err e R o a d                                                 P ort J eff ers o n         N Y        11777
G e or g e Fis h e r
Al a n Fis h e r                         1 7 5 1 M a dis o n A v e n u e                                               C o u n cil Bl uffs        I A        5 1 5 0 3- 5 2 4 6
T o d d Fis h e r                        3 0 0 E M ai n Str e et                                                       H u m m elst o w n          P A       1 7 0 3 6- 1 7 2 5
H e ct or Fl or e nti n o
G o n z al o Fl ori d o                  3 0 3 N 7 t h Str e et                                                        K e ntl a n d              I N        4 7 9 5 1- 1 3 7 9
C arl os F o nt e
K e vi n F or d
I a n F o x all
W a y n e Fr as e r
G or d o n Fri e d
St u art Fri e d m a n                   P. O. B o x 5 4 6 7 9                                                         L os A n g el es            C A        9 0 0 5 4- 0 6 7 9
J o h n Frit z
J arr o d Fr y d m a n
M att h e w Fr y z e k                   2 0 1 Ri d g e Str e et, S uit e # 3 2 0 2                                    C o u n cil Bl uffs        I A         5 1 5 0 3- 4 6 4 3
H a ns F u c hs
K eit h F ull e r
A m o n F u n d er b u n k
G or d o n F u n g
N at ali e F url o n g                   1 0 0 0 Hi g h b e e Dri v e, S uit e # 1 0 4                                 B et h el P ar k           P A         15102
J effr e y G ally
K e n n et h G a n a pi ni
V ell a p pillil G a n g a d h ar a n
M ar c G arfi el d
Gil b ert o G ast ell                    7 1 8 Tea nec k R oa d                                                        Tea nec k                   NJ        0 7 6 6 6- 4 2 4 5
Al a n G ell erst ei n                   1 1 S a d dl e R o a d                                                        C e d ar K n olls           NJ        07927
A nt h o n y G e n n ar o
R af a y el G e v or ki a n              5 1 2 9 W S u ns et Bl v d.                                                   L os A n g el es            C    A     9 0 0 2 7- 5 7 1 5
I n n a G e yl er                        2 7 8 2 Mill A v e n u e                                                      Br o o kl y n               N    Y      1 1 2 3 4- 6 4 2 2
R e z a G h a ni a n                     8 2 4 E ast C ars o n St., S uit e # 2 0 1                                    C ars o n                   C    A     90505
Mir k o Gi a c o ni                      1 3 6 0 W 6 t h Str e et N ort h Bl d g., S uit e # 2 0 5                     S a n P e dr o              C    A     9 0 7 3 2- 3 5 1 4
W a y n e Gi bs o n
J o h n Gil
J a m es Gl e as o n
B oris Gli n e r
Cr ai g G ol d
J effr e y G ol d
St a nl e y G ol d m a n                 4 7 0 0 U ni o n D e p osit R o a d, S uit e # 1 2 0                          H arris b ur g              P A        17111                 ( 7 1 7) 5 5 4- 5 6 7 1
J o c el y n G o- Li m                   Osf C e nt er f or H e alt h, 9 9 5 1 R o c k C ut Cr ossi n g                L o v e P ar k              IL         61111
J o h n G olli er
F eli x G o n z al e z
J os e G o n z al e z
N est or G o n z al e zr o dri g u e z
R o n al d G o o d m a n                 1 3 2 0 P hil a d el p hi a Pi k e                                            Wil mi n gt o n            DE         1 9 8 0 9- 1 8 1 8
M yrtl e G o or e
R aj es h G o p al
H er m a n G ottli e b
M ar k G ottr o n
St e v e n Gr a e c a                    P. O. B o x 4 4 7                                                             D u B ois                   P A        1 5 8 0 1- 0 4 4 7
J o h n Gr a y
H er b ert Gr e e n b a u m              M e di c al I nstit ut e of N e w J ers e y, 1 1 S a d dl e R o a d           C e d ar K n olls           NJ         07927
Li n d a Gr e e ns p a n                 M e di c al I nstit ut e of N e w J ers e y, 1 1 S a d dl e R o a d           C e d ar K n olls           NJ         07927
D a vi d G u                             7 2 3 S G arfi el d A v e n u e, S uit e # 2 0 1                              Al h a m br a               C A        9 1 8 0 1- 4 4 2 9
R al p h G u ari n o                     1 6 0 St at e Hi g h w a y 3 7 W est, S uit e A                               T o ms Ri v er              NJ         0 8 7 5 5- 8 0 5 6
Mi c h a el G u aris c o
N est or G u at y                        8 8 4 0 S W 4 t h Str e et, S uit e # 2 0 0                                   Mi a mi                    FL         3 3 1 6 5- 5 4 8 2




                                                                                                    P a g e 4 of 1 2
                         Case 1:11-cv-00071-PGG Document     328-19 Filed 04/22/19 Page 29 of 36
                                                      E x hi bit B



Na me                                            A d d r ess                                                                           Cit y                  St at e     Zi p                  P h o ne N u m ber
D a vi d G uill ot
B h ar at G u pt a                               2 3 0 0 B uff al o R o a d Bl d g., S uit e # 8 0 0                                   R o c h est er         N Y       1 4 6 2 4- 1 3 6 0
R o d olf o G u z m a n                          8 6 0 Gr a n d C o n c o urs e, S uit e # 1 K                                         Br o n x               N Y       1 0 4 5- 1 2 8 1 4
Willi a m H a h n
St u art H ai gl e r                             1 6 2 0 S c ott A v e n u e                                                           C h arl ott e           NC        2 8 2 0 3- 5 8 4 8
R o b ert H a m es                               4 5 0 4 B o at Cl u b R o a d, S uit e # 8 0 0                                        F ort W ort h           T X        7 6 1 3 5- 7 0 0 3
T h o m as H a milt o n                          P. O. B o x 1 6 5 7                                                                   T o pe ka               KS        6 6 6 0 1- 1 6 5 7
Y e h u d a H a n d els m a n                    1 8 3 7 2 Cl ar k Str e et, S uit e # 2 1 2                                           T ar z a n a            C A       9 1 3 5 6- 3 5 0 8
St e p h e n H a nl o n                          1 0 0 M c Gr e g or Str e et                                                          M a n c h est er       N H       0 3 1 0 2- 3 7 3 0
L e a H arr a c ksi n g h
R o d n e y H arris o n                          P. O. B o x 9 9                                                                       C ol u m bi a          SC         2 9 2 0 2- 0 0 9 9
El ai n e H art- Br ot h ers
Vij a y H ar y a ni                              3 7 5 N W all Str e et, S uit e # 3 1 0                                               Ka n ka kee            IL          6 0 9 0 1- 3 4 8 3
N as hi b H as h mi                              Ki d n e y C e nt er of K a n k a k e e, 4 0 1 N. W all Str e et, S uit e # 1 0       Ka n ka kee            IL          60901
Z af er H a y d a r
H arr y H e c k
J eff H ei n
J o n at h a n H e m p hill
M ari o H e nri q u e z                          2 4 5 2 Br o n x P ar k E                                                             Br o n x               N Y       1 0 4 6 7- 7 5 0 3
Vi er a H e nt e k                               2 0 5 E ast 7 6t h Str e et                                                           N e w Y or k           N Y       10021
A dri a n H er n a n d e z
Oli v er H er n d o n                            F e d er al C orr e cti o n al I nstit ut e- M or g a nt o w n, P. O. B o x 1 0 0 0    M or g a nt o w n      W V       26507
H o w ar d H ert z
J o n at h a n H et z el
Willi a m Hi c ks
St u art Hi m m elst ei n
Br a d Hi n kl e
Br u c e Hir a                                   8 0 0 C art er Str e et                                                               R o c h est er         N Y       14621
S us a n Hit e                                   8 0 2 N e w H oll a n d A v e n u e, S uit e # 2 0 0                                  L a n c ast er         P A       1 7 6 0 2- 2 2 8 7
Is m et Hi z
Mi g u el Hi z o n                               4 5 5 W C o urt Str e et, S uit e # 3 0 4                                             Ka n ka kee            IL         6 0 9 0 1- 3 6 9 4
K ell y H o bs o n                               1 1 5 0 2 Mi d dl e b elt R o a d                                                     Li v o ni a            MI        48150               ( 7 3 4) 2 3 7- 3 2 8 9
R o g er H o d g e
D a vi d H oll ett                               1 5 0 0 W alt o n Bl v d                                                              R o c h est er Hills    MI       48309              ( 2 4 8) 6 5 1- 8 1 5 6
D a vi d H ollis                                 P. O. B o x 3 0 9, 1 4 8 J C M a ul di n Hi g h w a y                                 Kill e n               AL        3 5 6 4 5- 0 3 0 9
P hili p H o m                                   2 0 1 S. Al v ar a d o St., S uit e 4 0 2                                             L os A n g el es       C A       90057              ( 2 1 3) 4 8 4- 1 1 9 9
D a ni el H o n e y c utt
D o mi n g o H o n g
T o m Hs u
P atri c k Hs u                                  3 1 2 1 S. M ar yl a n d P k w y, S uit e # 5 1 2                                     L as V e g as          N V       8 9 1 0 9- 2 3 1 0 ( 7 0 2) 7 9 6- 7 1 5 0
H ui H u a n g
E nri q u e H u ert as
Gl ori a H ui                                    9 2 5 G ess n er R o a d, S uit e # 5 2 5                                             H o ust o n            T X        7 7 0 2 4- 2 5 4 5
K h urs hi d H us ai n
R o b ert I ns al at a
S c ott Is a a cs, c/ o D arr yl B. C o h e n,   3 3 3 0 C u m b erl a n d Bl v d. S uit e 6 0 0                                       Atl a nt a             G A       30339                  ( 4 0 4) 8 1 4- 0 0 0 0
Es q.
S u a d Is m ail                                 4 9 0 E N ort h A v e n u e, S uit e # 4 0 0                                          Pitts b ur g h         P A       1 5 2 1 2- 4 7 4 0
Ri c ar d o Iss a                                1 5 7 E. 7 2 n d St.                                                                  N e w Y or k           N Y       10021
Di pti It c h h a p ori a
L o u I v a n o vi c                             4 1 1 L a k e Str e et, S uit e # 2 1 1 0                                             Ri v er F or est       IL         6 0 3 0 5- 1 8 7 6
S et h I vi ns
L a x m a n I y er                               2 1 5 E 1 st Str e et, S uit e # 2 1 2                                                Di x o n               IL        61021
N a bil J a b b o u r
Vi ct or J a b b o u r                           3 3 7 H ar v e y A v e n u e, S uit e A                                               Gr e e ns b ur g       P A       1 5 6 0 1- 1 9 9 4
L esli e J a c o bs- S h o e m a k er c/ o       S kl ar Willi a ms P L L C, 4 1 0 S o ut h R a m p art Bl v d, S uit e 3 5 0          L as V e g as           N V      89145              ( 7 0 2) 3 6 0- 6 0 0 0
St e p h e n R. H a c k ett, Es q.
C ar ol J a g d e o                              7 1 0 4 9 t h Str e et N W                                                            W as hi n gt o n       DC        2 0 0 1 2- 2 3 1 6
M ar k J a g ust
Di n es h J ai n
P d a vi d J arr y
Mi c h a el J as o n
R af a el Ji m e n e z
L o n ni e J o e
G ar y J o h ns o n
M ar vi n J o h ns o n                           P. O. B o x 4 7 8                                                                     L a k e B utl er       FL         3 2 0 5 4- 0 4 7 8
L a yt o n J o n es                              9 6 S pri n gst o w n e C e nt er, S uit e B                                          V all ej o             C A        9 4 5 9 1- 5 5 9 9
R e y n al d o J os e                            P. O. B o x 1 9                                                                       N e m o urs            W V       2 4 7 3 8- 0 0 1 9
E d w ar d J u ar e z                            2 3 1 1 N. M es a, Bl d g. J, P. O. B o x 1 2 5 2 0                                   El P as o              T X        7 9 9 1 2- 5 4 2 2
E d w ar d J uli e




                                                                                                            P a g e 5 of 1 2
                     Case 1:11-cv-00071-PGG Document     328-19 Filed 04/22/19 Page 30 of 36
                                                  E x hi bit B



Na me                                           A d d r ess                                                                   Cit y                    St at e    Zi p                 P h o ne N u m ber
S a m u el K a nt o r                           2 4 2 5 N ort h L a m b Bl v d, S uit e 1 2 0                                 L as V e g as            N V       89115
D a vi d K a pr ot h                            2 7 7 0 C a pit al M e di c al Bl v d. # 2 0 0                                T all a h ass e e        FL        32308
Sil v a K ar c hi ki a n
K a m bi z K ari mi
L a wr e n c e K at z                           8 1 2 P o ol e A v e n u e, S uit e A                                         H a zl et                 NJ       77302051
J o el K a v a n a g h
D a ni el K ell u m
E d w ar d K ell y
J a m es K elly
Willi a m K e p p e r                           1 8 8 5 Pr of essi o n al P ar k, Cir # 3 0                                   T all a h ass e e        FL         32308
D a vi d K er wi n
M aji d K h a n
S u d hir K h a n n a                           3 3 6 6 N W E x pr ess w a y, S uit e # 5 5 0                                 O kl a h o m a Cit y     O K       731124489
Y as h K h a n n a                              3 1 0 C e ntr al A v e n u e, S uit e # 3 0 5                                 E ast Or a n g e         NJ        0 7 0 1 8- 2 8 3 8
B a c k Ki m                                    1 2 5 1 0 Q u e e ns Bl v d., P e nt h o us e S uit e # 2 7 0 9               K e w G ar d e ns        N Y       11415
Eri c Kl o p m a n
Al e x a n d er Kl uf as
T err y K n e ps hi el d
D a vi d K n ut h                               1 2 3 M e di c al P ar k L a n e, S uit e A                                   H u nts vill e           T X       77340
W alt er K o h ut                               1 5 1 1 W est o v er T er, S uit e # 2 0 1                                    Gr e e ns b or o         NC        2 7 4 0 8- 7 1 2 8
Lee K o nec ke
D a vi d K o v a ci c h                         5 3 3 0 E St o p 1 1 R o a d                                                  I n di a n a p olis      I N         462376345
Ke n ya K oza wa                                3 0 4 Wri g ht Str e et                                                       S w e et w at er         T N        3 7 8 7 4- 1 1 8 1 ( 5 8 6) 7 3 1- 8 2 0 0
S a ms o n K p a d e n o u                      4 4 3 4 4 D e q ui n dr e R o a d, S uit e # 3 4 0                            St erli n g H ei g hts    MI        4 8 3 1 4- 1 0 3 8
R a d u Kr a m e r
G e or g e Kr a m e r
Al a n Kri csf el d                             2 0 1 Ri d g e Str e et, S uit e # 3 0 2                                      C o u n cil Bl uffs      I A       5 1 5 0 3- 4 6 4 3
B arr y Kri csf el d                            2 0 1 Ri d g e Str e et, S uit e # 3 0 2                                      C o u n cil Bl uffs      I A       515034643
As h w a ni K u m a r
V a k a m u di K u m a r
M ari a n a n d a K u m a r                     3 4 0 0 N L e c a nt o Hi g h w a y, S uit e A                                B e v erl y Hills        FL        34465
J e a n L a bissi er e
J os e p h L a c zi
Z e v L a gst ei n                              3 0 1 7 W. C h arl est o n Bl v d, S uit e # 8 0                              L as V e g as             N V      89102
Eri k a L a h a v
K e vi n L a k e c/ o Br a d B ar bi n, Es q.   5 2 W. W hitti er S q.                                                        C ol u m b us             O H      43206
Nir a nj a n L al
J as o n L a m                                  3 0 2 C alif or ni a A v e n u e, S uit e # 1 0 3                             W a hi a w a              HI       9 6 7 8 6- 1 8 4 1
J os e L a mi                                   8 2 4 E ast C ars o n St., S uit e # 1 0 1                                    C ars o n                 C A      90505
T h el m a L a M or e n a                       1 3 0 0 N V er m o nt A v e n u e, S uit e 8 0 2                              L os A n g el es          C A      90027              ( 3 2 3) 7 4 1- 8 4 5 5
Al a n L a m p ert                              3 2 5 M ai n Str e et                                                         N ort h p ort             N Y      11768
T h o m as L a u
M oll y L a wr e n c e                          1 1 S a d dl e R o a d                                                        C e d ar K n olls         NJ       07927
E d w ar d L e a h e y
J a m es L e ar n er                            1 4 3 5 N Milf or d R o a d, S uit e # 1 0 1                                  Milf or d                 MI       4 8 3 8 1- 1 0 3 2
Vi n c e nt L e d d y
Da m o n Lee
J eff L e e
P et er L e e
Ke u n g Lee
J os e p h L e m air e
F er mi n L e o n
A nt h o n y L e o n e                          8 0 7 N H a d d o n A v e n u e, S uit e # 2 0 6                              H a d d o nfi el d        NJ       0 8 0 3 3- 1 7 4 9
Al b ert L e u n g                              1 4 8 1 S o ut h Ki n g St., S uit e # 5 3 8                                  H o n ol ul u             HI       96814
O ks a n a L e vit a ns k y
J a n e L e vitt                                1 0 E ast 1 0 2 n d Str e et, 6t h Fl o or                                    N e w Y or k              N Y      10029
R o g er L e v y
H o n g Li a n g                                3 1 0 5 D el M ar A v e n u e                                                 R os e m e a d            C A      9 1 7 7 0- 2 3 6 6
Di n a Li b er m a n                            3 0 6 5 Bri g ht o n 1 4t h Str e et                                          Br o o kl y n             N Y       1 1 2 3 5- 5 5 0 1
C arl Li e d m a n
E dis o n Li m                                  Osf C e nt er f or H e alt h, 9 9 5 1 R o c k C ut Cr ossi n g                L o v e P ar k            IL         61111
J or g e Li n d e n b a u m
W alf or d Li n d o                             3 3 0 4 Gl e n w o o d R o a d                                                Br o o kl y n            N Y       11210               ( 7 4 0) 6 8 9- 3 6 2 7
J o h n Ll o y d                                2 4 0 5 N. C ol u m b us St, S uit e # 2 0 0                                  L a n c ast er           O H       43130
D a vi d Ll u k e ns                            1 2 0 1 N P ost R o a d, S uit e # 4                                          I n di a n a p olis      I N        4 6 2 1 9- 4 2 4 6
E u g e n e L ofti n
G uill er m o L o p e z                         9 9 5 0 S W 1 0 7 St., S uit e # 1 0 1                                        Mi a mi                   FL        33176
M ari o L o p e z                               7 2 0 Al a mit os A v e                                                       Lon g Beac h              C A       90813
H e ct or L o p e z
A nt h o n y L os ar d o
Al ej a n dr o L o y n a z



                                                                                                           P a g e 6 of 1 2
                   Case 1:11-cv-00071-PGG Document     328-19 Filed 04/22/19 Page 31 of 36
                                                E x hi bit B



Na me                                       A d d r ess                                                                        Cit y                       St at e    Zi p                  P h o ne N u m ber
T h o m as L o z o ws ki
J os e L uis B a utist a
Vi L y                                      1 1 4 5 F o ot hill Bl v d.                                                        L a V er n e                C A        91750
C ha n Ma                                   1 2 8 M ott Str e et, S uit e 4 0 5                                                N e w Y or k                N Y       10013
S er gi o M a c at a n g a y                1 1 7 1 0 M ai n Str e et                                                          W ar                        W V       24892
Ri c ar d o M a c h a d o
Gl ori a M a d a m b a                      1 7 1 2 Lili h a St, # 2 0 3                                                       H o n ol ul u               HI        96817
Fr e d M a es e
L uis M a g d al e n o                      8 2 4 E ast C ars o n St., S uit e # 1 0 1                                         C ars o n                   C A       90505
Ja y Ma ha de va n
M a h er a h m a o                          2 1 0 S D a vi d                                                                   Si d n e y                  IL          6 1 8 7 7- 0 2 2 8
M el vi n M al d o n a d o
R a mi n M a ns h a di                                                                                                                                                                      ( 2 4 8) 5 5 9- 2 2 8 0
Y o usif M a ns o u r                       1 7 0 7 0 W. 1 2 Mil e R o a d, S uit e A                                          S o ut hfi el d             MI        48076
L a m b ert o M ar a m b a
J os e p h M ar c ell a                     P. O. B o x 9 6 1 2 0 5                                                            F ort W ort h               T X        7 6 1 6 1- 1 2 0 5
W arr e n M ar es c a
J os e p h M ari n o
L u a y M arji
F ari d M ar q u e z                        3 1 8 1 C or al W a y, S uit e # 3 0 2                                             C or al G a bl es           FL        33145
J o h n M arr a
N yr o n M ars h all
St e p h e n M art ell
J o a n n e M arti n
J o e M arti n
L orr ai n e M arti n
H e nr y M arti n                           1 2 2 P o w ell Dri v e                                                            L e xi n gt o n             SC         2 9 0 7 2- 9 2 0 3
Biri n d er M ar w a h
R o b M as o n
Willi a m M ass e y
M ari o M ass ull o                         A d v a n c e d C ar di o v as c ul ar S er vi c es, 1 7 1 0 W. C o urt Str e et   Ka n ka kee                 IL          60901
J os p e h M at h e u
Fr a n k M att e a c e                      5 6 7 Fis c h er Bl v d.                                                           T o ms Ri v er               NJ        08753
G e or g e M att h e ws                     6 4 6 0 M ai n Str e et                                                            Willi a ms vill e           N Y       14221
M ar k M a u e r
D o mi ni c M a z z o c c hi
Willi a m M c Br o o m
L e e M c C all u m                         2 8 5 9 V a n L e er Dri v e                                                       M e m p his                 T N        3 8 1 3 3- 4 9 3 5
L or e n M c c o y
R o n Mcc o y
L or e n M c C o y                          P. O. B o x 2 5 5 0                                                                M us cl e S h o als         AL        35661
P atri c k M c n a m ar a
D a ni el M e di c                          8 7 9 1 B ar n es L a k e R o a d, S uit e # 1 0 1                                 N ort h H u nti n g d o n   P A       1 5 6 4 2- 3 1 7 6
Ni k u nj M e ht a
K eit h M el vi n                           3 1 3 1 H ar v e y A v e n u e, S uit e # 1 0 4                                    Ci n ci n n ati             O H       4 5 2 2 9- 3 0 0 0
A n dr es M e n ci a
C hristi a n M e n d e                      6 9 5 0 F air w a y R o a d                                                        L a J oll a                 C A       9 2 0 3 7- 5 6 1 9
A vis h ai M e n d els o n                  8 4 0 U S Hi g h w a y 1, S uit e # 4 0 0                                          N ort h P al m B e a c h    FL        3 3 4 0 8- 3 8 3 0
A nt o ni o M e n d e z
H e nr y M e n d o z a                      2 2 3 9 S Li n d e n R o a d                                                       Fli nt                      MI        4 8 5 3 2- 5 4 1 2
R o n al d M er a                           2 2 2 S. W o o ds Mill R o a d # 6 3 0 N                                           C h est erfi el d            M O       63017             ( 6 3 6) 6 8 5- 7 7 2 7
B ert h a M er a
T err y M eri d e n                         9 0 0 M ai n Str e et, S uit e # 3 0 0                                             P e ori a                   IL          61602
T o m Me ye r
T h o m as Mi c h als e n, c/ o M ar k A.   1 3 1 S o ut h D e ar b or n St. 3 0t h Fl o or                                    C hi c a g o                IL          60603                ( 3 1 2) 7 1 5- 5 8 8 2
Fl ess n er, Es q.
E d w ar d Mi c hl                          1 8 6 0 P a ys p h er e Cir.                                                       C hi c a g o                IL         606740018             ( 6 1 4) 4 5 3- 1 0 6 5
C y nt hi a Mili c h                        3 4 3 3 A gl er R o a d, S uit e # 1 1 0 0                                         C ol u m b us               O H       43219
M att h e w Mill e r
St e v e Mill e r
Willi a m Mill e r
P a ul Mill e r
Li n us Mill e r                            1 8 6 0 1 L y n d o n B J o h ns o n H w y, S uit e # 3 1 5                        M es q uit e                T X        7 5 1 5 0- 5 6 1 2
D e b or a h Mist al
A mit a Mit al
Gr e g or y Mit c h el                      L 8 8 8 B est g at e R o a d, S uit e # 2 1 1                                      A n n a p olis              M D       2 1 4 0 1- 2 9 5 3
D a n a Mit c h ell
B ar b ar a Mit c h ell                     3 4 0 1 M e di c al ar k Dri v e, S uit e # 1 0 5                                  M o bil e                   AL        3 6 6 9 3- 3 3 1 8
J a m es Mi x o n
H a k o p M k hs y a n                      4 6 4 5 H oll y w o o d Bl v d., S uit e # 6                                       L os A n g el es            C A        9 0 0 2 7- 5 4 5 5
D e n nis M oj ar es



                                                                                                       P a g e 7 of 1 2
                      Case 1:11-cv-00071-PGG Document     328-19 Filed 04/22/19 Page 32 of 36
                                                   E x hi bit B



Na me                                A d d r ess                                                                       Cit y                       St at e     Zi p                 P h o ne N u m ber
Ri c h ar d M oj ar es
B ar cl a y M o n ast e r            P. O. B o x 6 4 2 1 1 7                                                           O ma ha                     NE        6 8 1 6 4- 8 1 1 7
Ir a M o n k a                       M e di c al I nstit ut e of N e w J ers e y, 1 1 S a d dl e R o a d               C e d ar K n olls           NJ        07927
J o n M o n ke m e yer               R o c kf or d h e alt h P h ysi ci a ns, 5 9 7 0 C h ur c h vi e w Dri v e        R o c kf or d               IL         61107
B arr y M o nt a g u e
J u a n M o nt esr ui z
D a vi d M o nt g o m er y
C h arl es M o or e
H ar ol d M o or e
L a c y o ni M or a es
A nt o ni o M or g a d o
Fr a n k M or o
L e o n ar d M oss                   M e di c al I nstit ut e of N e w J ers e y, 1 1 S a d dl e R o a d,              C e d ar K n olls           NJ         07927
S a mi M o uss a
M ar yl y n M u dri c k
St e v e n M ull                     5 0 0 1 N 2 n d Str e et,                                                         L o v es P ar k            IL          61111
R o d olf o M u n er a
Ri c h ar d M ur a c h a ni a n
Vi ct or M ur o                      2 6 1 0 W. H ori z o n Ri d g e P ar k w a y, S uit e # 1 0 5                     H e n d ers o n             N V       89052
Si m a M ust e r                     1 2 2 0 A ve n ue P                                                               Br o o kl y n               N Y       11223
Al a n M ut o
J a m es M w ati b o
C y nt hi a M y ers
N or mit a N ar v a e z
S u c h et a N ast a                 9 0 W as hi n gt o n Str e et, S uit e # 3 1 1                                    E ast Or a n g e            NJ         0 7 0 1 7- 1 0 5 0
W a gi h N essi m                    4 4 1 3 R o os e v elt R o a d, S uit e # 1 0 1                                   Hillsi d e                  IL          6 0 1 6 2- 2 0 7 4
D a vi d N e u m a n
Chung Ng                             8 5 7 Cl e v el a n d Str e et                                                    L os A n g el es            C A        9 0 0 1 2- 1 6 6 2
H oa N g u ye n
La n N g u ye n
T h ai N g u y e n
T ha n h N g u ye n
N g ai N g u y e n
R e u b e n Ni c h ols               2 9 3 0 S o ut h Mi c hi g a n A v e n u e, S uit e # 1 0 1                       C hi c a g o                IL          6 0 6 1 6- 3 4 8 4
E d w ar d Ni e v esr o m a n
R o b ert Niss a n
P hilli p N ort h
                                     D e er C h as e Pr of essi o n al P ar k, 1 6 0 St at e Hi g h w a y 3 7 W est,   T o ms Ri v er              NJ         0 8 7 5 5- 8 0 5 6
T h o m as O bri e n                 S uit e A
D o u gl as O d e a
Br ett O d u m
S h oz o O ga wa                     1 4 4 1 K a pi ol a ni Bl v d., S uit e # 2 0 0 0                                 H o n ol ul u               HI         96814
Ri c h ar d Oj ar es                 1 7 5 M o n m o ut h R o a d                                                      W est L o n g Br a n c h   NJ         0 7 7 6 4- 1 0 2 8
J u a n Oj e d a
Cli v e Ots u k a                    3 2 1 N. K u a ki ni St.                                                          H o n ol ul u               HI         96817
B al aji P a d m a n a b h a n       5 3 6 W as hi n gt o n Str e et                                                   A bi n gt o n               M A       0 2 3 5 1- 2 4 2 4
E mili o P a dr e
R os al o P a est e                  2 2 5 6 N ort h S c h o ol St.                                                    H o n ol ul u               HI        96819
L a z ar o P a g es
Fr a n cis c o P al a ci os          3659    S. Mi a mi A v e.                                                         Mi a mi                     FL         33133
A nt h o n y P al att ell a          4900     H e m pst e a d T ur n pi k e, 2 n d Flr                                 F ar mi n g d al e           N Y       11735
Biff P al m e r                      P. O.   Box 845347                                                                D all as                    T X        7 5 2 8 4- 5 3 4 7
Fr a n k P al mis a n o              5122     H arf or d R o a d                                                       B alti m or e               M D       21214
M a d h u P a m g a n a m a m ul a   P. O.   Box 3992                                                                  O d ess a                   T X        7 9 7 6 0- 3 9 9 2
E mi di o P a nti g                  6865    Fr es h P o n d R o a d                                                   Ri d g e w o o d            N Y       1 1 3 8 5- 5 2 6 3
K al p es h P ari k h
D a ks h es h P ari k h              2 1 0 4 P att ers o n Dri v e                                                     Vi ct ori a                 T X        77901
G er al d P ar k e r
Fr a n k P ar k e r                  1 2 0 1 Gr a m pi a n Bl v d., P. O. B o x 3 1 2 7                                Willi a ms p ort           P A        1 7 7 0 1- 1 9 0 0
H ar v e y P ars a
Willi a m P ass ar elli              4 3 0 0 H os pit al Str e et, S uit e # 1 0 2                                     P as c a g o ul a            MS        3 9 5 8 1- 5 3 2 9
A nt h o n y P ast e n a
A ks h a y P at el
M o h a n P at el
P ar a g P at el
A ks h a y P at el
Mi hir P at el                       Hi g h D es ert M e di c al Gr o u p, P. O. B o x 7 0 0 7                         L a n c ast er              C A        9 3 5 3 9- 7 0 0 7
Gr a cit o P atri ci o
G ar o P e hl e v a ni a n           5 2 5 0 S a nt a M o ni c a Bl v d., S uit e # 2 0 7                              L os A n g el es            C A        9 0 0 2 9- 1 2 5 2
M ari o P ell eti e r                6 0 0 3 M o nr o e Pl., S uit e # 1 A                                             W est N e w Y or k         NJ         0 7 0 9 3- 5 4 4 0




                                                                                                   P a g e 8 of 1 2
                       Case 1:11-cv-00071-PGG Document     328-19 Filed 04/22/19 Page 33 of 36
                                                    E x hi bit B



Na me                                       A d d r ess                                                                      Cit y                      St at e    Zi p               P h o ne N u m ber
B art P el or o                             2 4 0 4 G errits e n A v e n u e                                                 Br o o kl y n              N Y        1 1 2 2 9- 5 9 0 4
P hili p P e n e p e nt                     5 1 9 6 G e n es e e Str e et                                                    B o w m a ns vill e        N Y       1 4 0 2 6- 1 0 3 8
J or g e P er eir a
G ast o n P er e z
H a z el P et ers
Fr e d eri c k P et ers o n
                                            D e p art m e nt of M e di ci n e, M u n g er P a vili o n, 9 5 Gr assl a n ds   V al h all a               N Y       1 0 5 9 5- 1 6 4 6
St e p h e n P et ers o n                   R oa d
Vi n c e nt P etr a gli a c/ o A n dr e w   7 0 7 Gr a nt Str e et, S uit e 3 8 0 0                                          Pitts b ur g h             P A       15219                 ( 4 1 2) 5 7 7- 7 4 0 0
Ki m b all, Es q.
Mi n h P h a m
R a y m o n d P hili p W eiss
W e n d ell P hilli ps
J os e Pi n al                                                                                                                                                                           ( 2 4 8) 8 5 6- 6 6 5 6
K h urr u m Pir z a d a                     7 5 B ar cl a y Cir cl e                                                         R o c h est er Hills       MI        48307
T h o m as Pitts                            2 0 1 E H ur o n Str e et, S uit e # 1 2- 1 6 0                                  C hi c a g o               IL         6 0 6 1 1- 3 1 9 7
G e or g e Pi z arr o
Os c ar Pi z arr o                          5 6 2 W Si d e A v e n u e                                                       J ers e y Cit y             NJ        0 7 3 0 4- 1 6 1 8
Ri c h ar d P ol a k of f
C ar y P oll a c k                          7 2 Y al e Str e et                                                              R osl y n H ei g hts       N Y       1 1 5 7 7- 2 4 4 8
C or n eli o P orr as
L or a P o u n d
Otis P o w ell
St e v e n P u d er b a u g h
Ri c k P u mill c/ o J o h n J Br u n o,    3 0 1 R o ut e 1 7 N ort h, S uit e 2 1 1                                        R ut h erf or d            NJ        07070                 ( 2 0 1) 4 6 0- 9 4 9 4
Es q.
Cl e m e nti n o P urisi m a
Mi c h a el P utl a n d                     2 6 2 6 C ar e Dri v e, S uit e # 2 0 0                                          T all a h ass e e         FL         32308
J u a n Q ui nt a n a
Ri a z R a h m a n                          4 4 F e ni m or e R o a d                                                        S c ars d al e             N Y       1 0 5 8 3- 2 2 5 2
K e vi n R a h n e r                        P. O. B o x 1 4 7 5                                                              D es M oi n es            I A        5 0 3 0 5- 1 4 7 5
N or b ert R ai nf or d                     5 5 Ol d N y a c k T ur n pi k e, S uit e # 5 0 7                                N a n u et                 N Y       1 0 9 5 4- 2 4 6 1
Git e n dr a R aji y a h
K u m ar R a m d as                         5 5 Wi nt er L a n e                                                                W at c h u n g          NJ        0 7 0 6 9- 6 3 2 2
Orl a n d o R a n g el
M all a p ur R a o                          9 2 2 9 L y n d o n B J o h ns o n F w y, S uit e # 2 5 0                        D all as                   T X       7 5 2 4 3- 3 4 0 5
H ar o o n ur R as hi d
Al a n R a u b a                            P. O. B o x 1 0 4 2 4 0                                                          J eff ers o n Cit y         M O       6 5 1 1 0- 4 2 4 0
L e e R a z al a n
V e n u g o p al a R e d d y                3 4 0 0 N L e c a nt o Hi g h w a y, S u it e # A                                B e v erl y Hills         FL         3 4 4 6 5- 3 5 4 8
Willi a m R e n d e r
A nt o ni o R e nt a                        P. O. B o x 3 6 2 3 0 9                                                          Sa n J ua n                PR         0 0 9 3 6- 2 3 0 9
G e or g e R est e a                        1 3 2 E M a dis o n Str e et                                                     St ar k e                  FL         3 2 0 9 1- 4 0 4 3
G ar y R e z ni k                           6 3 3 3 Wils hir e Bl v d., S uit e # 2 0 0                                      L os A n g el es           C A       90048
J o h n Ri c h ar d                         3 5 8 0 L y o n Dri v e                                                          L e xi n gt o n            K Y       4 0 5 1 3- 1 2 1 0
L e o n ar d Ri c h ar ds o n
R uss ell Ri c h ar ds o n
L uis Ri v er a c ol o n
J o e R o bi ns o n
J er o m e R o bi ns o n                    P. O. B o x 3 9 9                                                                L a M es a                C A        9 1 9 4 4- 0 3 9 9
Fr a n k R o m as c a v a g e               P. O. B o x 4 0 R o ut e 2 0 9                                                   Br o d h e a ds vill e    P A        18322
R o b ert R os e n
Mi c h a el R os e n                        1 1 6 Mill b ur n A v e n u e, R o o m # 2 1 1                                   Mill b ur n                NJ        07401
Ri c h ar d R os e nt h al
B e nj a mi n R osi n
D e n nis R oss                             1 0 3 5 N E m p ori a Str e et, S uit e # 1 0 5                                  Wi c hit a                 KS        6 7 2 1 4- 2 9 4 4
M el c hi orr e R uss o
D e n nis S a a c ks                        F a mil y C ar e L o w er P a xt o n, 2 3 1 0 P att o n P o a d                  H arris b ur g             P A       17112
G er al d o S a a v e dr a                  8 2 1 8 2 3 W W al n ut Str e et                                                 All e nt o w n             P A       1 8 1 0 2- 4 8 2 6
N a v e e d S a di q                        7 3 5 N L o ga n A ve n ue                                                       D a n vill e               IL         61832
J a m es S al v a
R al p h S a m a
B o nit o S a n c h e z
J ai m e S a n c h e z
J os e S a nt a n a                         P. O. B o x 2 5 6 6                                                              G utt e n b er g           NJ        0 7 0 9 3- 0 6 4 1
St e v e n S a nt a n g el o                L a k e C e nt er Dri v e, 4 0 1 R o ut e 7 3 N 4 0, S uit e # 2 0 1 A            M arlt o n                NJ        0 8 0 5 3- 3 4 2 5
R u b e n S a nti a g ol u g o
Fr a n c es c o S a nt u c ci
Al p er S ari h a n                         2 8 0 R e d C o a c h Dri v e                                                    S pri n gfi el d           O H       4 5 5 0 3- 1 2 9 7
L e o n ar d S a vi n o
Ajit S a w h n e y                          1 1 1 0 0 W ar n er A v e n u e, S uit e # 2 1 2                                 F o u nt ai n V all e y    C A       9 2 7 0 8- 7 5 0 6



                                                                                                        P a g e 9 of 1 2
                      Case 1:11-cv-00071-PGG Document     328-19 Filed 04/22/19 Page 34 of 36
                                                   E x hi bit B



Na me                                        A d d r ess                                                                      Cit y                    St at e    Zi p                 P h o ne N u m ber
N a d e m S a y e g h c/ o Br e n d a n                                                                                                                                                ( 9 1 4) 5 4 8- 9 0 0 5
O' M e ar a
K er mit h S c arl ett
R o b ert S c h mi dt
T h e o d or e S c h o c k                   6 5 7 S M ulf or d Str e et                                                      R o c kf or d            IL          61108
D o n al d S c h o w alt e r
Willi a m S c h ult z
R o b ert S c h w art z                                                                                                                                                                ( 7 4 0) 6 8 9- 3 6 2 7
D a vi d S c o g gi n                        2 4 0 5 N. C ol u m b us St, S uit e 2 0 0                                       L a n c ast er           O H       43130
D a vi d S c ott
F er n a n d o S e g o vi a                  1 0 3 Ri v er R o a d                                                            E d g e w at er          NJ        0 7 0 2 0- 1 0 1 0
M ari o n S e n n ett                        1 0 0 M e m ori al H os pit al Dri v e, S uit e # 3 A                            M o bil e                AL        3 6 6 0 8- 1 1 8 3
G ust a v o S err a n o                      5 1 0 1 N Ar m e ni a A v e n u e, S uit e A                                     Ta m pa                  FL         3 3 6 0 3- 1 4 0 5
Dee pa k S ha h                              1 0 2 9 W M e eti n g Str e et                                                   L a n c ast er           SC         2 9 7 2 0- 2 2 0 5
Z a h e er S h a h                           6 5 E d di e D o wli n g Hi g h w a y                                            N ort h S mit hfi el d   RI        0 2 8 9 6- 7 3 0 5
S ari k a S h ar m a
T h o m as S h ar p
N eil S h e p p ar d                         2 3 1 Ki m b all Str e et                                                        C all a w a y            NE        68825
Mi c h a el S hi pl e y
M yr o n S hir as u                          3 2 1 N. K u a ki ni St.                                                         H o n ol ul u            HI        96817
Willi a m S h o e m a k e r                  1 3 8 9 G all eri a Dri v e, St e 1 0 0                                          H e n d ers o n          N V       89014
C hris S h ol e r                            4 3 3 4 N W E x pr ess w a y Str e et, S uit e # 2 0 1                           O kl a h o m a Cit y     O K       7 3 1 1 6- 1 5 7 8
M att S h or e
Al e x a n d er S ht ei m a n c/ o S c ott   Ei m er St a hl L L P, 2 2 4 S o ut h Mi c hi g a n A v e, S uit e 1 1 0 0       C hi c a g o             IL          60604               ( 3 1 2) 6 6 0- 7 6 6 6
S ol b er g, Es q.
J os h u a S h u a- H ai m
P ar es h S h u kl a
H ar v e y Si e g el                                                                                                                                                                   ( 7 4 0) 6 8 9- 3 6 2 7
Ri c h ar d Si els ki                        2 4 0 5 N. C ol u m b us St, S uit e 2 0 0                                       L a n c ast er           O H       43130
Al a n n a Sil v erst ei n                   8 2 0 W Ar a p a h o R o a d, S uit e # 2 0 0                                    Ri c h ar ds o n         T X       750804049
B er ni e Si m o ns
G ur c h ar a n Si n g h                     P. O. B o x 5 0 4 3 4 6                                                          S ai nt L o uis           M O       6 3 1 5 0- 0 0 0 1
C hir a p a Si nt h us e k
N e al S k o p
D o n al d S k o r
J o n at h a n Sl at e r                     3 0 0 St aff or d Str e et, S uit e # 1 6 1                                      S pri n gfi el d          M A       11043581
D o n S mit h
J a y S mit h
D e a n n a S mit h- W hitt a k e r          1 3 2 7 E x e c uti v e C o urt                                                  P e ki n                 IL          61554
Ri c h ar d S n ell gr o v e                 3 7 4 Gr e e n o R o a d S                                                       F air h o p e            AL        3 6 5 3 2- 1 9 1 6
Mi c h a el S o k ol                         5 7 0 1 W est 1 1 9 t h Str e et, S uit e # 2 4 0                                O v erl a n d P ar k     KS        6 6 2 0 9- 3 7 4 9
K eit h S o k ol of f
M att h e w S orr e nti n o
Mit c h ell S ors b y
A nt h o n y S p a d ar o                    2 2 2 E ast M ai n Str e et, S uit e # 2 0 0                                     S mit ht o w n           N Y        11787
R o b ert S p arr o w                        2 0 0 E P e n ns yl v a ni a A v e n u e, S uit e # 2 1 2                        P e ori a                IL         616033089
H ar v e y S p e ct o r
L arr y S p e ct o r
Mi c h a el S p e zi a
R o y S pri n g e r
J er o m e S pr uill                         5 1 0 2 D u nst a n R o a d                                                      Gr e e ns b or o         NC        274059565
J a y St a ck
R o b ert St a gli a n o                     6 0 0 Atl a nti c A v e n u e                                                    C olli n gs w o o d       NJ       0 8 1 0 8- 3 0 4 2
L e o n ar d St alli n gs                    P. O. B o x 5 1 2 8                                                              Ri v er F or est         IL        6 0 3 0 5- 5 1 2 8
J effr e y St ei n
D a ni el St ei n er c/ o R o b ert A.       5 2 5 Willi a m P e n n Pl a c e, S uit e 3 3 0 0                                Pitts b ur g h           P A        15219
Ar c o vi o, Es q.
J os e p h St ell a
L er o y St erli n g
Al a n St er n
T o m St e v e ns                                                                                                                                                                      ( 2 4 8) 3 7 7- 0 6 0 0
Gr e g or y St e v e ns                      3 1 0 0 Cr oss Cr e e k P ar k w a y                                             A u b ur n Hills          MI       48326
Cl a yt o n Str a u g h n                    4 4 0 4 Q u e e ns b ur y R o a d, S uit e # 1 3 0                               Ri v er d al e           M D       207371068
K e vi n S u g als ki
Br e n d a n S ulli v a n
Gr e g or y S ulli v a n                     1 1 1 7 R o ut e 4 6, S uit e # 2 0 2                                            Clift o n                NJ         70132449
D ars hi S u n d er a m                      3 1 0 C e ntr al A v e n u e, S uit e # 2 0 5                                    E ast Or a n g e         NJ         0 7 0 1 8- 2 8 3 5
G n a n a S u n d er a m                     3 1 0 C e ntr al A v e n u e, S uit e # 2 0 5                                    E ast Or a n g e         NJ         0 7 0 1 8- 2 8 3 5
Mi c h a el S ut e r                         8 1 0 9 H arf or d R o a d, S uit e E                                            P ar k vill e            M D       2 1 2 3 4- 9 2 0 5
T h a d d e us S utt o n




                                                                                                         P a g e 1 0 of 1 2
                       Case 1:11-cv-00071-PGG Document     328-19 Filed 04/22/19 Page 35 of 36
                                                    E x hi bit B



Na me                                       A d d r ess                                                                    Cit y                           St at e     Zi p                 P h o ne N u m ber
Fr a n cis T al a n g b a y a n
R a ul T a m a y o
Al b ert T a nli m                          8 1 9 W L af a y ett e Str e et, S uit e # 9 3                                 W ats e k a                     IL         60970
J o h n Ta p p                              4 1 4 Ol d M or g a nt o w n R o a d                                           B o wli n g Gr e e n            K Y       4 2 1 0 1- 2 8 4 2
At ef T a wfi k                             R o x b ur y F a mil y M e di c al, 6 2 1 R o x b ur y R o a d                 R o x b ur y                    IL         61107
C y nt hi a T e h                           2 4 4 0 Pr of essi o n al C o urt, S uit e 1 1 0                               L as V e g as                   N V       89128
Ri c h ar d T e h                           2 4 4 0 Pr of essi o n al C o urt, S uit e 1 1 0                               L as V e g as                   N V       89128              ( 7 0 2) 7 9 6- 7 1 5 0
P a ul T els o n
H o a n g T h ai
J o h n T h e o b al ds                     3 6 3 6 1 6 t h Str e et N W # 6 9                                             W as hi n gt o n               DC         20010
Al a p att T h o m as                       5 0 U ni o n A v e n u e, S uit e # 8 0 2                                      Ir vi n gt o n                  NJ        0 7 1 1 1- 3 2 6 2
Pr a k as h T h o pi a h                    4 1 0 E U ni v ersit y A v e n u e                                             C h a m p ai g n               IL         618203827
P arit os h Ti w ari                        5 5 5 W C o urt Str e et, S uit e # 4 1 4                                      Ka n ka kee                     IL         6 0 9 0 1- 3 6 6 4
G ar y T o bi n
T er esit a T orr es                        8 4 5 S. 4 t h Str e et                                                        W ats e k a                    IL         6 0 9 7 0- 1 6 2 8
J o h n T ot ar o
K h a n g Tr a n
T o n Tr a n
Is n ar d o Tr e m or
E arl Tri e v el
Kirit k u m a Tri v e di
L o uis Ts ar o u h as
P atri ci a T u c k e r                     3 3 4 5 B ur ns R o a d, S uit e # 1 0 1                                       P al m B e a c h G ar d e ns    FL         3 3 4 1 0- 4 3 2 4
G e or g e T u m a n e n g
J e a n ni n e T ur n e r
S a nt os U y                               7 1 1 N Al v ar a d o Str e et, S uit e # 1 0 3                                L os A n g el es                C A        90026
C hris V a nsi c kl e c/ o D e a n          9 0 9 E. P ar k A v e                                                          T all a h ass e e               FL         32301                ( 8 5 0) 2 2 2- 2 0 0 0
L a B e o uf, Es q.
C or a z o n V el os o
Os c ar V er z os a                         2 4 0 Willi a ms o n Str e et, S uit e # 4 0 3                                 Eli z a b et h                  NJ        0 7 2 0 2- 3 6 7 4
L uis Vi er a
Vi ct or Vill al o b os
J o h n Vit ali                             2 1 3 0 Hi g h w a y 3 5 S uit e # 3 2 4                                       S e a Girt                      NJ        0 8 7 5 0- 1 0 1 0
Fri e dri c h V o n B u n                   1 3 2 7 E x e c uti v e C o urt                                                P e ki n                        IL         61554
K e v or k V or p eri a n
L ori V oss
A b d ul W a h a b                          6 4 0 0 Arli n gt o n Bl v d.                                                  Arli n gt o n                   V A       22042
L e o n ar d W al d e n b er g e r
G e or g e W al k e r
J effr e y W all a c h                      2 5 1 4 S 1 0 2 n d Str e et, S uit e # 1 2 0                                  W est Allis                     WI        5 3 2 2 7- 2 1 4 2
Willi a m W ar e
L o uis W arr e n                           2 0 5 C a dill a c C o urt, S uit e # 6                                        B el vi d er e                  IL          61008
L a n c e W as hi n gt o n                  P. O. B o x 2 3 1 0                                                            K oko mo                        I N        4 6 9 0 3- 2 3 1 0
W alt er W at ki n                          H erit a g e M e di c al Gr o u p, 8 4 5 Sir T h o m as C o urt, S uit e # 3   H arris b ur g                  P A        17109
T h o m as W atts
J os e p h W ei nst ei n
H o w ar d W ei ntr a u b                   3 4 5 E ast 3 7 t h Str e et                                                   N e w Y or k                    N Y       10016
M att h e w W ei r                          P. O. B o x 6 4 4 4 2                                                          B alti m or e                   M D       2 1 2 6 4- 4 4 4 2
Mi c h a el W eis n e r                     1 2 0 1 Gr a m pi a n Bl v d., S uit e # 1 K                                   Willi a ms p ort               P A        1 7 7 0 1- 1 9 0 0
E m m a n u el W eiss
M ari a W ell m a n
J uli a W e n
J a m es W h al e n                         P. O. B o x 6 4 2 1 1 7                                                        O ma ha                         NE        6 8 1 6 4- 8 1 1 7
N o a h W h etst o n e
G e or g e W hi d d o n                     1 7 8 L as all e L ef all Dri v e                                              Q ui n c y                      FL        3 2 3 5 1- 5 2 7 8 ( 6 1 4) 4 5 3- 1 0 6 5
M ar k W hit e                              3 4 3 3 A gl er R o a d, S uit e 1 1 0 0                                       C ol u m b us                   O H       43219              ( 6 1 4) 9 2 0- 1 0 0 0
D a vi d W hitt                             7 9 0 1 Dil e y R o a d, S uit e 2 6 0                                         C a n al Wi n c h est er        O H       43110
D o n al d Wilf o n g                       1 0 5 Hill A v e n u e                                                         C h es wi c k                   P A       1 5 0 2 4- 1 4 0 0 ( 6 1 4) 4 7 3- 1 3 0 0
J a m ar Willi a ms                         2 4 8 9 St el z er R o a d, S uit e 1 0 1                                      C ol u m b us                   O H       43219
J os e p h Wils o n c/ o J o e Cr e g a n   3 5 3 5 Pi e d m o nt R d N E Bl d g 1 4- 1 0 0 0                              Atl a nt a                      G A       30305
E V P, C hi ef L e g al Offi c er,
M a g M ut u al I ns ur a n c e C o.
Br u c e Wis h n o v                                                                                                                                                                        ( 6 1 4) 5 5 2- 2 3 0 0
H ers h el Wi x                             5 0 0 N W all Str e et, S uit e # 1 0 0                                        Ka n ka kee                     IL          60901
R o b ert W ol f                            6 4 8 8 E. M ai n Str e et, S uit e C                                          R e y n ol ds b ur g            O H        43068
Tony Wong
J os e p h W o n g                          2 8 5 9 V a n L e er Dri v e                                                   M e m p his                     T N       381334935
Da n n y W o o                              6 4 0 0 D ut c h m a ns P ar k w a y, S uit e # 2 5 0                          L o uis vill e                  K Y       4 0 2 0 5- 3 3 4 0
D al e W ort h a m
Fr a n k Wr estl er                         5 0 1 S 6 t h Str e et                                                         C h a m p ai g n               IL          6 1 8 2 0- 5 5 6 5



                                                                                                     P a g e 1 1 of 1 2
                       Case 1:11-cv-00071-PGG Document     328-19 Filed 04/22/19 Page 36 of 36
                                                    E x hi bit B



Na me                                 A d d r ess                                                         Cit y                  St at e    Zi p                P h o ne N u m ber
Di o nisi o Y orr o
Yong Yu                               4 1 6 0 M ai n Str e et, S uit e # 2 0 4                            Fl us hi n g           N Y       11355
R al p h Y u n g                      2 9 0 1 Cr u g er A v e n u e                                       Br o n x               N Y       10467
S y e d Y us o o f                                                                                                                                              ( 2 4 8) 8 4 4- 1 5 0 0
S a mi Z a b a n e h c/ o H ar ol d   1 1 S o ut h M eri di a n St.                                       I n di a n a p olis    I N        46204               ( 3 1 7) 2 3 1- 7 4 2 4
Bi c k h a m, Es q.
G a m al Z a ki                       2 7 0 8 S. R o c h est er R o a d, S uit e A                        R o c h est er Hills    MI       48307
R o b ert o Z a m b o n
Al b ert Z a n etti                   5 9 1 N 6 7 t h Str e et                                            H arris b ur g         P A       17111
Al a n Z arr u ks a n c h e z
J a y Z d u n ek
Gr e g g Z er ni c h
M e n gji a Z h a o                   1 0 9 L af a y ett e Str e et, S uit e C 1                          N e w Y or k           N Y       1 0 0 1 3- 4 1 5 4
Br u c e Z u k er b er g
R a n d y Z us m a n




                                                                                     P a g e 1 2 of 1 2
